EXECUTION VERSION

AMBAC ASSURANCE CORPORATION
as Insurer,

INDYMAC MBS, INC.
as Depositor,

INDYMAC BANK, F.S.B.
as Sponsor, Seller and Servicer,

INDYMAC HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST, SERIES
2006-H2
as Issuing Entity,

and

DEUTSCHE BANK NATIONAL TRUST COMPANY
as Indenture Trustee

INSURANCE AND INDEMNITY AGREEMENT

INDYMAC HOME EQUITY MORTGAGE LOAN ASSET-BACKED NOTES,
SERIES 2006-H2, CLASS A

Dated as of June 27, 2006

--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (This Table of Contents is for convenience of reference only and shall
not be deemed to be part of this Agreement. All capitalized terms used in this
Agreement and not otherwise defined shall have the meanings set forth in Article
I of this Agreement.)

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

Section 1.01.

 

Defined Terms

 

1

Section 1.02.

 

Other Definitional Provisions

 

5

 

 

 

 

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.01.

 

Representations and Warranties of the Sponsor, the Seller, the Servicer and the
Depositor

 

5

Section 2.02.

 

Affirmative Covenants of the Sponsor, the Seller, the Servicer and the Depositor

 

9

Section 2.03.

 

Negative Covenants of the Sponsor, the Seller, the Servicer and the Depositor

 

14

Section 2.04.

 

[Reserved]

 

15

Section 2.05.

 

[Reserved]

 

15

Section 2.06.

 

Representations and Warranties of the Issuing Entity

 

15

Section 2.07.

 

Affirmative Covenants of the Issuing Entity

 

18

Section 2.08.

 

Negative Covenants of the Issuing Entity

 

20

Section 2.09.

 

Representations and Warranties of the Insurer

 

21

 

ARTICLE III

 

THE POLICY; REIMBURSEMENT

 

 

 

 

 

Section 3.01.

 

Issuance of the Policy

 

23

Section 3.02.

 

Payment of Fees and Premium

 

25

Section 3.03.

 

Reimbursement Obligation

 

26

Section 3.04.

 

Indemnification

 

27

Section 3.05.

 

Indemnification with respect to the Issuing Entity

 

30

Section 3.06.

 

Payment Procedure

 

32

 

 

 

 

 

ARTICLE IV

 

FURTHER AGREEMENTS

 

 

 

 

 

Section 4.01.

 

Effective Date; Term of the Insurance Agreement

 

33

Section 4.02.

 

Further Assurances and Corrective Instruments

 

33

(i)

--------------------------------------------------------------------------------




 

 

 

 

 

Section 4.03.

 

Obligations Absolute

 

33

Section 4.04.

 

Assignments; Reinsurance; Third-Party Rights

 

35

Section 4.05.

 

Liability of the Insurer

 

35

Section 4.06.

 

Annual Servicing Audit and Certification

 

36

Section 4.07.

 

Regulation AB Reports

 

36

 

 

 

 

 

ARTICLE V

 

DEFAULTS AND REMEDIES

 

Section 5.01.

 

Defaults

 

36

Section 5.02.

 

Remedies; No Remedy Exclusive

 

38

Section 5.03.

 

Waivers

 

38

 

 

 

 

 

ARTICLE VI

 

MISCELLANEOUS

 

 

 

 

 

Section 6.01.

 

Amendments, Etc

 

39

Section 6.02.

 

Notices

 

39

Section 6.03.

 

Severability

 

40

Section 6.04.

 

Governing Law

 

40

Section 6.05.

 

Consent to Jurisdiction

 

40

Section 6.06.

 

Consent of the Insurer

 

41

Section 6.07.

 

Counterparts

 

41

Section 6.08.

 

Headings

 

41

Section 6.09.

 

Trial by Jury Waived

 

41

Section 6.10.

 

Limited Liability

 

41

Section 6.11.

 

Entire Agreement

 

42

Section 6.12.

 

Indenture Trustee

 

42

Section 6.13.

 

No Petition

 

43

(ii)

--------------------------------------------------------------------------------



                 INSURANCE AND INDEMNITY AGREEMENT (as may be amended, modified
or supplemented from time to time, this “Insurance Agreement”), dated as of June
27, 2006, by and among AMBAC ASSURANCE CORPORATION, as Insurer, INDYMAC MBS,
INC., as Depositor, INDYMAC BANK, F.S.B., as Sponsor, Seller and Servicer,
INDYMAC HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST, SERIES 2006-H2, as Issuing
Entity and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee.

                 WHEREAS, the Indenture, dated as of June 19, 2006, related to
the IndyMac Home Equity Mortgage Loan Asset-Backed Notes, Series 2006-H2 (as
amended, modified or supplemented from time to time the “Indenture”), between
the Issuing Entity and the Indenture Trustee provides for, among other things,
the issuance of Class A Notes by the Issuing Entity representing indebtedness of
the Trust Fund established thereby;

                 WHEREAS, the Insurer has issued the Policy pursuant to which it
has agreed to pay to the Indenture Trustee for the benefit of the Noteholders
certain payments in respect of the Class A Notes;

                 WHEREAS, the Insurer shall be paid a Premium with respect to
the Policy as set forth herein; and

                 WHEREAS, the Sponsor, the Seller, the Servicer and the
Depositor have undertaken certain obligations in consideration for the Insurer’s
issuance of its Policy;

                 NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

                 Section 1.01. Defined Terms. Unless the context clearly
requires otherwise, all capitalized terms used but not defined herein shall have
the respective meanings assigned to them in the Sale and Servicing Agreement,
the Indenture or the Policy described below. For purposes of this Insurance
Agreement, the following terms shall have the following meanings:

                 “Ambac Premium Letter” means the letter agreement between the
Issuing Entity, the Indenture Trustee and the Insurer dated June 27, 2006
setting forth the Premium with respect to the Policy and the expenses of the
Insurer.

                 “Class A Notes” means the IndyMac Home Equity Mortgage Loan
Asset-Backed Notes, Series 2006-H2, Class A, substantially in the form set forth
in Exhibit A-1 to the Indenture.

                 “Closing Date” means June 27, 2006.

--------------------------------------------------------------------------------



                 “Commission” means the Securities and Exchange Commission.

                  “Default” means any event which results, or which with the
giving of notice or the lapse of time or both would result, in an Event of
Default.

                 “Depositor” means IndyMac MBS, Inc.

                 “Documents” has the meaning given such term in Section 2.01(j).

                 “Event of Default” means any Event of Default specified in
Section 5.01 of this Insurance Agreement.

                 “Financial Statements” means, with respect to each of the
Sponsor, the Seller, the Servicer and the Depositor, the consolidated statements
of financial condition as of December 31, 2005, 2004 and 2003 and as of the
quarter ending March 31, 2006 and the statements of operations, stockholders’
equity and cash flows for each of the years in the three-year period ended
December 31, 2005 and the period ended March 31, 2006 and the notes thereto.

                 “Holder” has the meaning given such term in the Policy.

                 “Indemnification Agreement” means the indemnification agreement
dated as of June 26, 2006 between the Insurer and the Underwriters.

                 “Indenture” has the meaning given such term in the first
recital hereof.

                 “Indenture Trustee” means Deutsche Bank National Trust Company,
a national banking association existing under the laws of the United States of
America, as Indenture Trustee under the Indenture, and any successor thereto
under the Indenture.

                 “Insurance Agreement” has the meaning given such term in the
initial paragraph hereof.

                 “Insurer” means Ambac Assurance Corporation, or any successor
thereto, as issuer of the Policy.

                 “Insurer Information” has the meaning given such term in
Section 3.04(b).

                 “Investment Company Act” means the Investment Company Act of
1940, including, unless the context otherwise requires, the rules and
regulations thereunder, as amended from time to time.

                 “Issuing Entity Documents” has the meaning given such term in
Section 2.06(i).

                 “Issuing Entity” means IndyMac Home Equity Mortgage Loan
Asset-Backed Trust, Series 2006-H2, a Delaware statutory trust.

2

--------------------------------------------------------------------------------



                 “Late Payment Rate” shall mean for any Payment Date, the lesser
of (a) the greater of (i) the per annum rate of interest publicly announced from
time to time by Citibank, N.A. at its principal office in New York, New York as
its prime lending rate (any change in such prime rate of interest to be
effective on the date such change is announced by Citibank, N.A.) plus 2% per
annum and (ii) the then applicable highest rate of interest on the Class A Notes
and (b) the maximum rate permissible under applicable usury or similar law
limiting interest rates, such maximum rate as determined by the Insurer. The
Late Payment Rate shall be computed on the basis of the actual number of days
elapsed over a year of 360 days.

                 “Lien” means, as applied to the property or assets (or the
income or profits therefrom) of any Person, in each case whether the same is
consensual or nonconsensual or arises by contract, operation of law, legal
process or otherwise: (a) any mortgage, lien, pledge, attachment, charge, lease,
conditional sale or other title retention agreement, or other security interest
or encumbrance of any kind or (b) any arrangement, express or implied, under
which such property or assets are transferred, sequestered or otherwise
identified for the purpose of subjecting or making available the same for the
payment of debt or performance of any other obligation in priority to the
payment of the general, unsecured creditors of such Person.

                 “Material Adverse Change” means, in respect of any Person, a
material adverse change in (i) the business, financial condition, results of
operations or properties of such Person on a consolidated basis with its
subsidiaries or (ii) the ability of such Person to perform its obligations under
any of the Transaction Documents.

                 “Moody’s” means Moody’s Investors Service, Inc., and any
successor thereto.

                 “Offered Notes” means the IndyMac Home Equity Mortgage Loan
Asset-Backed Notes, Series 2006-H2, Class A.

                 “Offering Documents” means the Free Writing Prospectus, dated
June 23, 2006 and the Prospectus Supplement, dated June 26, 2006 to the
Prospectus dated June 14, 2006, in respect of the Offered Notes, and any
amendment or supplement thereto.

                 “Owner Trustee” means Wilmington Trust Company as trustee under
the Trust Agreement, and any successor thereto under the Trust Agreement.

                 “Person” means an individual, joint stock company, trust,
unincorporated association, joint venture, corporation, business or owner trust,
partnership or other organization or entity (whether governmental or private).

                 “Policy” means the Financial Guaranty Insurance Policy, No.
AB1006BE, together with all endorsements thereto, issued by the Insurer to the
Indenture Trustee, for the benefit of the Holders of the Class A Notes.

                 “Premium” means the premium payable in accordance with the
Policy and the Ambac Premium Letter.

3

--------------------------------------------------------------------------------



                 “Premium Percentage” has the meaning set forth in the Ambac
Premium Letter.

                 “Registration Statement” means the registration statement on
Form S-3 (No. 333-132042), including the prospectus, relating to the Offered
Notes, at the time it became effective.

                 “Restrictions on Transferability” means, as applied to the
property or assets (or income or profits therefrom) of any Person, in each case
whether the same is consensual or nonconsensual or arises by contract, operation
of law, legal process or otherwise, any material condition to, or restriction
on, the ability of such Person or any transferee therefrom to sell, assign,
transfer or otherwise liquidate such property or assets in a commercially
reasonable time and manner or which would otherwise materially deprive such
Person or any transferee therefrom of the benefits of ownership of such property
or assets.

                 “Sale and Servicing Agreement” means the Sale and Servicing
Agreement, dated as of June 19, 2006, by and among the Depositor, the Sponsor,
the Seller, the Servicer, the Issuing Entity and the Indenture Trustee, as
amended, modified or supplemented from time to time.

                 “Securities Act” means the Securities Act of 1933, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

                 “Securities Exchange Act” means the Securities Exchange Act of
1934, including, unless the context otherwise requires, the rules and
regulations thereunder, as amended from time to time.

                 “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

                 “Transaction” means the transactions contemplated by the
Transaction Documents, including the transactions described in the Offering
Documents.

                 “Transaction Documents” means this Insurance Agreement, the
Mortgage Loan Purchase Agreement, the Sale and Servicing Agreement, the Trust
Agreement, the Indenture, the Administration Agreement and the Class A Notes.

                 “Trust Agreement” means the Trust Agreement, dated as of June
13, 2006, between the Depositor and the Owner Trustee, as amended and restated
as of June 19, 2006, and as further amended, modified or supplemented from time
to time thereafter.

                 “Trust Fund ” means the trust created pursuant to the Trust
Agreement.

                 “Trust Indenture Act” means the Trust Indenture Act of 1939,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended from time to time.

4

--------------------------------------------------------------------------------



                 “Underwriters” means Lehman Brothers, Inc. Indymac Securities
Corporation, Bear, Stearns & Co. Inc. and UBS Securities LLC.

                 “Underwriter Information” has the meaning given such term in
the Indemnification Agreement.

                 “Underwriting Agreement” means the Underwriting Agreement dated
June 26, 2006, between the Underwriters and the Depositor with respect to the
offer and sale of the Offered Notes, as may be amended, modified or supplemented
from time to time.

                 Section 1.02. Other Definitional Provisions. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Insurance Agreement shall refer to this Insurance Agreement as a whole and not
to any particular provision of this Insurance Agreement, and Section,
subsection, Schedule and Exhibit references are to this Insurance Agreement
unless otherwise specified. The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms. The
words “include” and “including” shall be deemed to be followed by the phrase
“without limitation.”

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

                 Section 2.01. Representations and Warranties of the Sponsor,
the Seller, the Servicer and the Depositor. Each of the Sponsor, the Seller, the
Servicer and the Depositor represent and warrant, as to itself and as of the
Closing Date as follows:

 

 

                    (a) Due Organization and Qualification. The Sponsor, the
Seller, the Servicer and the Depositor are entities, duly organized, validly
existing and in good standing under the laws of the states of their respective
organization. Each of the Sponsor, the Seller, the Servicer and the Depositor is
duly qualified to do business, is in good standing and has obtained all
necessary licenses, permits, charters, registrations and approvals (together,
“approvals”) necessary for the conduct of its business as currently conducted
and as described in the Offering Documents and the performance of its
obligations under the Transaction Documents to which it is party in each
jurisdiction in which the failure to be so qualified or to obtain such approvals
would render any Transaction Document to which it is party unenforceable in any
respect or would have a material adverse effect upon the Transaction.

 

 

                    (b) Power and Authority. Each of the Sponsor, the Seller,
the Servicer and the Depositor has all necessary power and authority to conduct
its business as currently conducted and as described in the Offering Documents,
to execute, deliver and perform its obligations under the Transaction Documents
to which it is party and to consummate the Transaction.

 

 

                    (c) Due Authorization. The execution, delivery and
performance of the Transaction Documents to which they are party by the Sponsor,
the Seller, the

5

--------------------------------------------------------------------------------



 

 

 

Servicer and the Depositor have been duly authorized by all necessary action and
do not require any additional approvals or consents, or other action by or any
notice to or filing with any Person, including any governmental entity or any of
the stockholders of the Sponsor, the Seller, the Servicer or the Depositor which
have not previously been obtained or given by the Sponsor, the Seller, the
Servicer or the Depositor.

 

 

 

                    (d) Noncontravention. The execution and delivery by the
Sponsor, the Seller, the Servicer and the Depositor of the Transaction Documents
to which they are party, the consummation of the Transaction and the
satisfaction of the terms and conditions of the Transaction Documents and the
Premium Letter do not and will not:

 

 

 

 

           (i) conflict with or result in any breach or violation of any
provision of the organizational documents of the Sponsor, the Seller, the
Servicer or the Depositor or any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award currently in effect having
applicability to the Sponsor, the Seller, the Servicer and the Depositor or any
of their respective material properties, including regulations issued by any
administrative agency or other governmental authority having supervisory powers
over the Sponsor, the Seller, the Servicer or the Depositor;

 

 

 

 

          (ii) constitute a default by the Sponsor, the Seller, the Servicer or
the Depositor under, result in the acceleration of any obligation under, or
breach any provision of any loan agreement, mortgage, indenture or other
agreement or instrument to which either the Sponsor, the Seller, the Servicer or
the Depositor is a party or by which any of their properties are or may be bound
or affected; or

 

 

 

 

          (iii) result in or require the creation of any lien upon or in respect
of any assets of the Sponsor, the Seller, the Servicer or the Depositor except
as otherwise expressly contemplated by the Transaction Documents.

 

 

 

                    (e) Legal Proceedings. There is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator against or affecting the Sponsor, the Seller, the Servicer or the
Depositor, any of their subsidiaries, any properties or rights of either the
Sponsor, the Seller, the Servicer or the Depositor or any of their subsidiaries
or any of the Mortgage Loans pending or, to the Sponsor’s, the Seller’s, the
Servicer’s or the Depositor’s knowledge after reasonable inquiry, threatened,
which, in any case, if decided adversely to the Sponsor, the Seller, the
Servicer or the Depositor or any such subsidiary could result in a Material
Adverse Change with respect to the Sponsor, the Seller, the Servicer or the
Depositor.

 

 

 

                    (f) Valid and Binding Obligations. The Transaction Documents
to which they are party, when executed and delivered by the Sponsor, the Seller,
the Servicer and the Depositor will constitute the legal, valid and binding
obligations of the Sponsor, the Seller, the Servicer and the Depositor,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally

6

--------------------------------------------------------------------------------



 

 

and general equitable principles and public policy considerations as to rights
of indemnification for violations of federal securities laws. The Class A Notes,
when executed, authenticated and delivered in accordance with the Indenture,
will be validly issued and outstanding and entitled to the benefits of the
Indenture. The Sponsor, the Seller, the Servicer and the Depositor will not at
any time in the future deny that the Transaction Documents to which they are
party, constitute the legal, valid and binding obligations of the Sponsor, the
Seller, the Servicer and the Depositor.

 

 

                    (g) Financial Statements. The Financial Statements of the
Sponsor, the Seller and the Servicer, copies of which have been furnished to the
Insurer, (i) are, as of the dates and for the periods referred to therein,
complete and correct in all material respects, (ii) present fairly the financial
condition and results of operations of the Sponsor, the Seller and the Servicer
as of the dates and for the periods indicated and (iii) have been prepared in
accordance with generally accepted accounting principles consistently applied,
except as noted therein (subject as to interim statements to normal year-end
adjustments). Since the date of the most recent Financial Statements, there has
been no Material Adverse Change in respect of the Sponsor, the Seller or the
Servicer. Except as disclosed in the Financial Statements, the Sponsor, the
Seller and the Servicer are not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a material possibility
of causing a Material Adverse Change in respect of the Sponsor, the Seller or
the Servicer.

 

 

                    (h) Compliance with Law, Etc. No practice, procedure or
policy employed, or proposed to be employed, by the Sponsor, the Seller, the
Servicer or the Depositor in the conduct of its business violates any law,
regulation, judgment, agreement, order or decree applicable to the Sponsor, the
Seller, the Servicer or the Depositor that, if enforced, could result in a
Material Adverse Change with respect to the Sponsor, the Seller, the Servicer or
the Depositor. None of the Sponsor, the Seller, the Servicer or the Depositor is
in violation of any applicable law or administrative regulation of its
jurisdiction of incorporation, or any department, division, agency,
instrumentality thereof or of the United States or any applicable judgment or
decree or any note, resolution, certificate, agreement or other instrument to
which the Sponsor, the Seller, the Servicer or the Depositor, as applicable, is
a party or is otherwise subject which, if enforced, would result in a Material
Adverse Change with respect to the Sponsor, the Seller, the Servicer or the
Depositor.

 

 

                    (i) Taxes. Each of the Sponsor, the Seller, the Servicer and
the Depositor has filed prior to the date hereof all federal and state tax
returns that are required to be filed and has paid all taxes, including any
assessments received by it that are not being contested in good faith, to the
extent that such taxes have become due. Any taxes, fees and other governmental
charges payable by the Sponsor, the Seller, the Servicer or the Depositor in
connection with the Transaction, the execution and delivery of the Transaction
Documents and the Premium Letter and the issuance of the Class A Notes have been
paid or shall have been paid at or prior to the Closing Date.

 

 

                    (j) Accuracy of Information. Neither the Transaction
Documents nor other information relating to the Mortgage Loans, the operations
of the Sponsor,

7

--------------------------------------------------------------------------------



 

 

the Seller, the Servicer or the Depositor or the financial condition of the
Sponsor, the Seller, the Servicer or the Depositor (collectively, the
“Documents”), as amended, supplemented or superseded, furnished to the Insurer
by the Sponsor, the Seller, the Servicer or the Depositor contains any statement
of a material fact which was untrue or misleading in any material respect when
made. Neither the Sponsor, the Seller, the Servicer nor the Depositor have
knowledge of any circumstances that could reasonably be expected to cause a
Material Adverse Change with respect to the Sponsor, the Seller, the Servicer or
the Depositor. Since the furnishing of the Documents, there has been no change
nor any development or event involving a prospective change known to the
Sponsor, the Seller, the Servicer or the Depositor that would render any of the
Documents untrue or misleading in any material respect.

 

 

                    (k) Compliance With Securities Laws. The offer and sale of
the Offered Notes comply in all material respects with all applicable laws,
including applicable securities laws. Without limiting the foregoing, the
Offering Documents does not contain any untrue statement of a material fact and
does not omit to state a material fact necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that no representation is made with respect to
the Insurer Information, the representations of the Insurer contained in
Sections 2.08(g) and 2.08(k) or with respect to the Underwriter Information. The
Sale and Servicing Agreement is not and the Indenture is required to be
qualified under the Trust Indenture Act and neither the Depositor nor the Trust
Fund is required to be registered as an “investment company” under the
Investment Company Act. The Sponsor, the Seller, the Servicer and the Depositor
will satisfy any applicable information reporting requirements of the Securities
Exchange Act arising out of the Transaction to which they are subject.

 

 

                    (l) Transaction Documents. Each of the representations and
warranties of the Sponsor, the Seller, the Servicer and the Depositor contained
in the Transaction Documents and the Underwriting Agreement is true and correct
in all material respects and the Sponsor, the Seller, the Servicer and the
Depositor hereby make each such representation and warranty to, and for the
benefit of, the Insurer as if the same were set forth in full herein, provided
that the remedy with respect to any defective Mortgage Loans under Section 3.01
of the Mortgage Loan Purchase Agreement and Section 2.04 of the Sale and
Servicing Agreement shall be limited to the remedies specified therein.

 

 

                    (m) Solvency; Fraudulent Conveyance. The Sponsor, the
Seller, the Servicer and the Depositor are solvent and will not be rendered
insolvent by the Transaction and, after giving effect to the Transaction, the
Sponsor, the Seller, the Servicer and the Depositor will not be left with an
unreasonably small amount of capital with which to engage in its business. None
of the Sponsor, the Seller, the Servicer or the Depositor intends to incur, or
believe that it has incurred, debts beyond its ability to pay as they mature.
The Sponsor, the Seller, the Servicer and the Depositor do not contemplate the
commencement of insolvency, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of the Sponsor, the Seller, the Servicer or the

8

--------------------------------------------------------------------------------



 

 

Depositor or any of their assets. The amount of consideration being received by
the Sponsor, the Seller and the Depositor upon the sale of the Offered Notes
constitutes reasonably equivalent value and fair consideration for the interest
in the Mortgage Loans. The Seller did not transfer the Mortgage Loans to the
Depositor with any intent to hinder, delay or defraud any of the Seller’s
creditors.

 

 

                    (n) Principal Place of Business. The principal place of
business of the Sponsor, the Seller, the Servicer and the Depositor is 155 N.
Lake Avenue, Pasadena, California 91101.

 

 

                    (o) Good Title; Absence of Liens; Security Interest.
Immediately prior to the transfer to the Depositor, the Seller was the owner of,
and had good and marketable title to, the Mortgage Loans free and clear of all
Liens and Restrictions on Transferability, and had full right, power and lawful
authority to assign, transfer and sell the Mortgage Loans.

 

 

                 Section 2.02. Affirmative Covenants of the Sponsor, the Seller,
the Servicer and the Depositor. The Sponsor, the Seller, the Servicer and the
Depositor hereby agree that during the term of this Insurance Agreement, unless
the Insurer shall otherwise expressly consent in writing:

 

 

                    (a) Compliance With Agreements and Applicable Laws. The
Sponsor, the Seller, the Servicer and the Depositor shall comply with the terms
and conditions of and perform its respective obligations under the Transaction
Documents to which they are party in all cases in which failure to so comply or
perform would result in a default thereunder and shall comply with all material
requirements of any law, rule or regulation applicable to them.

 

 

                    (b) Corporate Existence. The Sponsor, the Seller, the
Servicer and the Depositor and their respective successors and permitted assigns
shall each maintain its corporate existence and shall at all times continue to
be duly organized under the laws of the United States and duly qualified and
duly authorized (as described in subsections 2.01(a), (b) and (c) hereof) and
shall conduct its business in accordance with the terms of its charter and
bylaws.

 

 

                    (c) Financial Statements; Accountants’ Reports; Other
Information. The Sponsor, the Seller, the Servicer and the Depositor shall keep
or cause to be kept in reasonable detail books and records of account of its
assets and business, including books and records relating to the Transaction,
and shall clearly reflect therein that the Mortgage Loans have been legally
isolated and such assets are not available to satisfy claims of their general
creditors. The Sponsor, the Seller and the Servicer shall furnish or cause to be
furnished to the Insurer:


 

 

 

 

          (i) Annual Financial Statements. As soon as available, and in any
event within 105 days after the close of each fiscal year of the Sponsor, the
Seller and the Servicer, the audited consolidated statement of financial
condition of the Sponsor, the Seller and the Servicer and their subsidiaries as
of the end of

9

--------------------------------------------------------------------------------



 

 

 

 

such fiscal year and the related audited consolidated statements of operations,
stockholders’ equity and cash flows for such fiscal year, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles, consistently applied,
and accompanied by the audit opinion of the Sponsor, the Seller and the
Servicer’s independent accountants (which shall be a nationally recognized
independent public accounting firm or otherwise acceptable to the Insurer) and
by the certificate specified in Section 2.02(d).

 

 

 

 

          (ii) Quarterly Financial Statements. (A) Upon the reasonable request
of the Insurer following any Material Adverse Change of the Sponsor, the Seller
or the Servicer or the reasonable belief of the Insurer that a Material Adverse
Change of the Sponsor, the Seller or the Servicer has occurred, as soon as
available, and (B) in any event within 60 days after the close of each of the
first three quarters of each fiscal year of the Sponsor, the Seller and the
Servicer, the unaudited consolidated statement of financial condition of the
Sponsor, the Seller and the Servicer and their subsidiaries as of the end of
such quarter and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows for the portion of the fiscal year then
ended, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the preceding fiscal year,
prepared in accordance with generally accepted accounting principles
consistently applied (subject to normal year-end adjustments), and accompanied
by the certificate specified in Section 2.02(d).

 

 

 

 

          (iii) Initial Report. On or before the Closing Date, a copy of the
magnetic tape to be delivered to the Indenture Trustee on the Closing Date
setting forth as to each Mortgage Loan, the information required in the
definition of “Mortgage Loan Schedule” in the Sale and Servicing Agreement.

 

 

 

 

          (iv) Certain Information. Upon the reasonable request of the Insurer,
copies of any requested proxy statements, financial statements, reports and
registration statements that the Sponsor, the Seller, the Servicer and the
Depositor file with, or deliver to, the Commission or any national securities
exchange.

 

 

 

 

          (v) Other Information. (A) Promptly upon receipt thereof, copies of
all schedules, financial statements or other similar reports delivered to or by
the Sponsor, the Seller, the Servicer and the Depositor, pursuant to the terms
of the Sale and Servicing Agreement, (B) promptly upon request, such other data
as the Insurer may reasonably request and (C) all information required to be
furnished to the Indenture Trustee simultaneously with the furnishing thereof to
the Indenture Trustee.

 

 

 

                    (d) Compliance Certificate. The Sponsor, the Seller, the
Servicer and the Depositor shall deliver to the Insurer, at the time that the
delivery of the financial statements of the Sponsor, the Seller, the Servicer
and the Depositor are

10

--------------------------------------------------------------------------------



 

 

 

required pursuant to subsection 2.02(c)(i) and (ii) certificates of one (or
more) of its officers stating that:

 

 

 

 

          (i) a review of the performance of the Sponsor, the Seller, the
Servicer or the Depositor, as applicable, under the Transaction Documents to
which it is a party during such period has been made under such officer’s
supervision;

 

 

 

 

          (ii) to the best of such officer’s knowledge following reasonable
inquiry, no Default or Event of Default has occurred, or if a Default or Event
of Default has occurred, specifying the nature thereof and, if the Sponsor, the
Seller, the Servicer or the Depositor has a right to cure pursuant to Section
5.01, stating in reasonable detail (including, if applicable, any supporting
calculations) the steps, if any, being taken by the Sponsor, the Seller, the
Servicer or the Depositor to cure such Default or Event of Default or to
otherwise comply with the terms of the agreement to which such Default or Event
of Default relates; and

 

 

 

 

          (iii) the attached financial statements submitted in accordance with
subsection 2.02(c)(i) or (ii), if applicable, are complete and correct in all
material respects and present fairly the financial condition and results of
operations of the Sponsor, the Seller and the Servicer as of the dates and for
the periods indicated, in accordance with generally accepted accounting
principles consistently applied (subject as to interim statements to normal
year-end adjustments).

 

 

 

                    (e) Access to Records; Discussions with Officers and
Accountants. On an annual basis, or upon the occurrence of a Material Adverse
Change, the Sponsor, the Seller, the Servicer and the Depositor shall, upon the
reasonable request of the Insurer, permit the Insurer or its authorized agents:

 

 

 

 

          (i) to inspect the books and records of the Sponsor, the Seller, the
Servicer and the Depositor as they may relate to the Class A Notes, the
obligations of the Sponsor, the Seller, the Servicer and the Depositor under the
Transaction Documents and the Transaction;

 

 

 

 

          (ii) to discuss the affairs, finances and accounts of the Sponsor, the
Seller, the Servicer and the Depositor with the Chief Operating Officer and the
Chief Financial Officer of the Sponsor, the Seller, the Servicer and the
Depositor; and

 

 

 

 

          (iii) with the Sponsor, the Seller, the Servicer and the Depositor’s
consent, to discuss the affairs, finances and accounts of the Sponsor, the
Seller, the Servicer and the Depositor with the Sponsor, the Seller, the
Servicer and the Depositor’s independent accountants, provided that an officer
of the Sponsor, the Seller, the Servicer and the Depositor shall have the right
to be present during such discussions.

11

--------------------------------------------------------------------------------



                 Such inspections and discussions shall be conducted during
normal business hours and shall not unreasonably disrupt the business of the
Sponsor, the Seller, the Servicer or the Depositor.

 

 

 

                    (f) Notice of Material Events. The Sponsor, the Seller, the
Servicer and the Depositor shall be obligated promptly to inform the Insurer in
writing of the occurrence of any of the following:

 

 

 

 

          (i) the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation, or rule
making or disciplinary proceeding by or against the Sponsor, the Seller, the
Servicer or the Depositor that (A) could be required to be disclosed to the
Commission or the Sponsor, the Seller, the Servicer or the Depositor’s
shareholders or (B) would likely result in a Material Adverse Change with
respect to the Sponsor, the Seller, the Servicer and the Depositor or, to their
knowledge, the initiation of any proceeding or the promulgation of any proposed
or final rule which would likely result in a Material Adverse Change with
respect to the Sponsor, the Seller, the Servicer or the Depositor;

 

 

 

 

          (ii) any change in (A) jurisdiction of organization or (B) its legal
name;

 

 

 

 

          (iii) the occurrence of any Default or Event of Default involving the
Sponsor, the Seller, the Servicer or the Depositor or any Material Adverse
Change in respect of the Sponsor, the Seller, the Servicer or the Depositor;

 

 

 

 

          (iv) the commencement of any proceedings by or against the Sponsor,
the Seller, the Servicer or the Depositor under any applicable reorganization,
liquidation, rehabilitation, insolvency or other similar law now or hereafter in
effect or of any proceeding in which a receiver, liquidator, conservator,
trustee or similar official shall have been appointed for the Sponsor, the
Seller, the Servicer or the Depositor or any of their assets; or

 

 

 

 

          (v) the receipt of notice that (A) any license, permit, charter,
registration or approval necessary for the conduct of the Sponsor, the Seller,
the Servicer or the Depositor’s business are to be suspended or revoked and such
supervision or revocation would result in a Material Adverse Change or (B) the
Sponsor, the Seller, the Servicer or the Depositor are to cease and desist any
practice, procedure or policy employed by the Sponsor, the Seller, the Servicer
or the Depositor in the conduct of its business, and such cessation may result
in a Material Adverse Change with respect to the Sponsor, the Seller, the
Servicer or the Depositor.

 

 

 

                    (g) Financing Statements and Further Assurances. The
Sponsor, the Seller, the Servicer and the Depositor will cause to be filed all
necessary financing statements or other instruments, and any amendments or
continuation statements relating thereto, necessary to be kept and filed in such
manner and in such places as

12

--------------------------------------------------------------------------------



 

 

may be required by law to preserve and protect fully the interest of (i) the
Indenture Trustee in the assets of the Trust (as defined in the Sale and
Servicing Agreement) and (ii) the Indenture Trustee in the Collateral (as
defined in the Indenture). In addition, the Sponsor, the Seller, the Servicer
and the Depositor agree to cooperate with S&P and Moody’s in connection with any
review of the Transaction that may be undertaken by S&P and Moody’s after the
date hereof.

 

 

                    (h) Maintenance of Licenses. The Sponsor, the Seller, the
Servicer and the Depositor and any successors thereof shall maintain all
licenses, permits, charters and registrations, the loss or suspension of which,
or the failure to hold which, could reasonably be expected to result in a
Material Adverse Change.

 

 

                    (i) Retirement of Class A Notes. The Servicer shall instruct
the Indenture Trustee, upon a retirement or other payment of all of the Class A
Notes, to surrender the Policy to the Insurer for cancellation.

 

 

                    (j) [Reserved].

 

 

                    (k) Disclosure Document. Each Offering Document delivered
with respect to the Class A Notes shall clearly disclose that in the event that
the Insurer were to become insolvent, any claims arising under the Policy would
be excluded from coverage by the California Insurance Guaranty Association.

 

 

                    (l) Third-Party Beneficiary. The Sponsor, the Seller, the
Servicer and the Depositor agree that the Insurer shall have all rights of a
third-party beneficiary in respect of the Transaction Documents to which they
are party to and hereby incorporate and restate their representations,
warranties and covenants as set forth therein for the benefit of the Insurer;
provided, that the remedy for a breach of the representations and warranties set
forth in Section 3.01 of the Mortgage Loan Purchase Agreement and Section 2.04
of the Sale and Servicing Agreement, so long as the breaching party has
performed its obligations in accordance with such documents will be limited to
the repurchase or replacement of the related Mortgage Loans.

 

 

                    (m) Servicing of Mortgage Loans. All Mortgage Loans will be
serviced in all material respects in compliance with the Sale and Servicing
Agreement.

 

 

                    (n) Closing Documents. The Sponsor, the Seller, the Servicer
and the Depositor shall provide or cause to be provided to the Insurer an
executed original copy of each document executed in connection with the
Transaction within 60 Business Days after the date of closing.

 

 

                    (o) Special Purpose Entity. In addition, the Depositor
shall:

                         (i) ensure that its capital is adequate for the
business and undertakings of the Depositor;

                         (ii) other than activities in connection with the
Transaction, be restricted from undertaking any activities other than purchasing
financial assets and

13

--------------------------------------------------------------------------------



transferring the proceeds to other special-purpose entities in connection with
the issuance of other asset backed securities and activities incidental to the
foregoing;

                         (iii) have at least one director, manager or member
that is a person who is not, and will not be, a director, officer, employee or
holder of any equity securities of the Seller or any of its affiliates or
subsidiaries;

                         (iv) not commingle its funds and assets with the funds
of any other person; and

                         (v) maintain (A) correct and complete minute books and
records of account, and (B) minutes of the meetings and other proceedings of its
board of managers, as provided in its articles of incorporation.

                 Section 2.03. Negative Covenants of the Sponsor, the Seller,
the Servicer and the Depositor. The Sponsor, the Seller, the Servicer and the
Depositor hereby agree that during the term of this Insurance Agreement, unless
the Insurer shall otherwise expressly consent in writing:

 

 

                    (a) Impairment of Rights. The Sponsor, the Seller, the
Servicer and the Depositor shall not take any action, or fail to take any
action, if such action or failure to take action may result in a Material
Adverse Change specified in clause (ii) of the definition of Material Adverse
Change with respect to the Sponsor, the Seller, the Servicer or the Depositor,
respectively, or may not interfere with the enforcement of any rights of the
Insurer under or with respect to any of the Transaction Documents. The Sponsor,
the Seller, the Servicer and the Depositor shall give the Insurer written notice
of any such action or failure to act on the earlier of: (i) the date upon which
any publicly available filing or release is made with respect to such action or
failure to act or (ii) promptly prior to the date of consummation of such action
or failure to act. The Sponsor, the Seller, the Servicer and the Depositor shall
furnish to the Insurer all information requested by it that is reasonably
necessary to determine compliance with this paragraph.

 

 

                    (b) Amendments, Etc. Unless otherwise provided in the
Transaction Documents, neither the Sponsor, the Seller, the Servicer nor the
Depositor shall modify or amend, or consent to any modification or amendment of,
any of the terms, provisions or conditions of the Transaction Documents to which
they are party, without the prior written consent of the Insurer thereto, but
excluding any amendment to the Offering Documents required by law and excluding
any modifications or amendments to which Insurer’s consent is not required.

 

 

                    (c) Limitation on Mergers, Etc. The Depositor shall not
consolidate with or merge with or into any Person or transfer all or
substantially all of its assets to any Person or liquidate or dissolve except as
provided in the Sale and Servicing Agreement or as permitted hereby. The
Depositor shall furnish to the Insurer all information requested by it that is
reasonably necessary to determine compliance with this paragraph.

14

--------------------------------------------------------------------------------



 

 

                    (d) Successors. Unless an Insurer Default has occurred and
is continuing, none of the Indenture Trustee, the Sponsor, the Seller, the
Servicer or the Depositor shall terminate or designate, or consent to the
termination or designation of, any successor to the Servicer or the Indenture
Trustee without the prior written approval of the Insurer, which approval shall
not be unreasonably withheld, conditioned or delayed.

 

 

                 Section 2.04. [Reserved].

 

 

                 Section 2.05. [Reserved].

 

 

                 Section 2.06. Representations and Warranties of the Issuing
Entity. The Issuing Entity represents and warrants as of the Closing Date as
follows:


 

 

 

                    (a) Due Organization and Qualification. The Issuing Entity
is a statutory trust, duly organized, validly existing and in good standing
under the laws of the State of Delaware. The Issuing Entity is duly qualified to
do business, is in good standing and has obtained all necessary licenses,
permits, charters, registrations and approvals (together, “approvals”) necessary
for the conduct of its business as currently conducted and as described in the
Offering Documents and the performance of its obligations under the Transaction
Documents to which it is a party in each jurisdiction in which the failure to be
so qualified or to obtain such approvals would render any Transaction Document
to which it is a party unenforceable in any respect or would have a material
adverse effect upon the Transaction.

 

 

 

                    (b) Power and Authority. The Issuing Entity has all
necessary power and authority to conduct its business as currently conducted and
as described in the Offering Documents to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party and to
consummate the Transaction.

 

 

 

                    (c) Due Authorization. The execution, delivery and
performance of the Transaction Documents to which it is a party by the Issuing
Entity has been duly authorized by all necessary action and does not require any
additional approvals or consents, or other action by or any notice to or filing
with any Person, including any governmental entity or any of the noteholders of
the Issuing Entity or the Owner Trustee, which have not previously been obtained
or given.

 

 

 

                    (d) Noncontravention. The execution and delivery by the
Issuing Entity of the Transaction Documents to which it is a party, the
consummation of the Transaction and the satisfaction of the terms and conditions
of the Transaction Documents do not and will not:

 

 

 

 

          (i) conflict with or result in any breach or violation of any
provision of the Trust Agreement of the Issuing Entity or any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
currently in effect having applicability to the Issuing Entity or any of its
respective material properties, including regulations issued by any
administrative

15

--------------------------------------------------------------------------------



 

 

 

 

agency or other governmental authority having supervisory powers over the
Issuing Entity;

 

 

 

 

          (ii) constitute a default by the Issuing Entity under, result in the
acceleration of any obligation under, or breach any provision of any loan
agreement, mortgage, indenture or other agreement or instrument to which the
Issuing Entity either is a party or by which any of its properties are or may be
bound or affected; or

 

 

 

 

          (iii) result in or require the creation of any lien upon or in respect
of any assets of the Issuing Entity, except as otherwise expressly contemplated
by the Transaction Documents.

 

 

 

                    (e) Legal Proceedings. There is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator against or affecting the Issuing Entity, any properties or rights of
the Issuing Entity pending or, to the Issuing Entity’s knowledge after
reasonable inquiry, threatened, which, in any case, if decided adversely to the
Issuing Entity or any such subsidiary could result in a Material Adverse Change
with respect to the Issuing Entity.

 

 

 

                    (f) Valid and Binding Obligations. The Transaction Documents
to which it is a party, when executed and delivered by the Issuing Entity, will
constitute the legal, valid and binding obligations of the Issuing Entity,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by insolvency, reorganization, moratorium or other
similar laws affecting creditors` rights generally and general equitable
principles and public policy considerations as to rights of indemnification for
violations of federal securities laws. The Class A Notes, when executed,
authenticated and delivered in accordance with the Indenture and the Sale and
Servicing Agreement will be validly issued and outstanding and entitled to the
benefits of the Indenture and the Sale and Servicing Agreement. The Issuing
Entity will not at any time in the future deny that the Transaction Documents to
which it is a party constitute the legal, valid and binding obligations of the
Issuing Entity.

 

 

 

                    (g) Compliance with Law, Etc. No practice, procedure or
policy employed, or proposed to be employed, by the Issuing Entity in the
conduct of its business violates any law, regulation, judgment, agreement, order
or decree applicable to the Issuing Entity that, if enforced, could result in a
Material Adverse Change with respect to the Issuing Entity.

 

 

 

                    (h) Taxes. The Issuing Entity has filed prior to the date
hereof all federal and state tax returns that are required to be filed and has
paid all taxes, including any assessments received by it that are not being
contested in good faith, to the extent that such taxes have become due. Any
taxes, fees and other governmental charges payable by the Issuing Entity in
connection with the Transaction, the execution and delivery of the Transaction
Documents and the issuance of the Class A Notes have been paid or shall have
been paid at or prior to the Closing Date.

16

--------------------------------------------------------------------------------



 

 

                    (i) Accuracy of Information. Neither the Transaction
Documents to which it is a party nor other information relating to the Mortgage
Loans, the operations of the Issuing Entity or the financial condition of the
Issuing Entity (collectively, the “Issuing Entity Documents”), as amended,
supplemented or superseded, furnished to the Insurer by the Issuing Entity
contains any statement of a material fact which was untrue or misleading in any
material respect when made. The Issuing Entity has no knowledge of any
circumstances that could reasonably be expected to cause a Material Adverse
Change with respect to the Issuing Entity. Since the furnishing of the Issuing
Entity Documents, there has been no change nor any development or event
involving a prospective change is known to the Issuing Entity that would render
any of the Issuing Entity Documents untrue or misleading in any material
respect.

 

 

                    (j) Compliance With Securities Laws. The offer and sale of
the Offered Notes comply in all material respects with all requirements of law,
including all registration requirements of applicable securities laws. Without
limiting the foregoing, the Offering Documents does not contain any untrue
statement of a material fact and does not omit to state a material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading; provided, however, that no
representation is made with respect to the Insurer Information or with respect
to the Underwriter Information. Neither the offer nor sale of the Offered Notes
by the Issuing Entity has been or will be in violation of the Securities Act or
any other federal or state securities laws. The Indenture has been qualified
under the TIA. The Issuing Entity is not required to be registered as an
“investment company” under the Investment Company Act. The Issuing Entity will
satisfy any of the information reporting requirements of the Securities Exchange
Act arising out of the Transaction to which it or the Trust Fund are subject.

 

 

                    (k) Transaction Documents. Each of the representations and
warranties of the Issuing Entity contained in the Transaction Documents to which
it is a party is true and correct in all material respects and the Issuing
Entity hereby makes each such representation and warranty to, and for the
benefit of, the Insurer as if the same were set forth in full herein.

 

 

                    (l) Solvency; Fraudulent Conveyance. The Issuing Entity is
solvent and will not be rendered insolvent by the Transaction and, after giving
effect to the Transaction, the Issuing Entity will not be left with an
unreasonably small amount of capital with which to engage in its business, and
the Issuing Entity does not intend to incur, or believe that it has incurred,
debts beyond its ability to pay as they mature. The Issuing Entity does not
contemplate the commencement of insolvency, liquidation or consolidation
proceedings or the appointment of a receiver, liquidator, conservator, trustee
or similar official in respect of the Issuing Entity or any of their assets. The
Issuing Entity is not pledging the Mortgage Loans to the Indenture Trustee or
selling the Offered Notes, as provided in the Transaction Documents, with any
intent to hinder, delay or defraud any of the Issuing Entity’s creditors.

 

 

                    (m) Principal Place of Business. The principal place of
business of the Issuing Entity is Wilmington, Delaware.

17

--------------------------------------------------------------------------------



 

 

 

                 Section 2.07. Affirmative Covenants of the Issuing Entity. The
Issuing Entity hereby agrees that during the term of this Insurance Agreement,
unless the Insurer shall otherwise expressly consent in writing:

 

 

 

                    (a) Compliance With Agreements and Applicable Laws. The
Issuing Entity shall comply with the terms and conditions of and perform its
respective obligations under the Transaction Documents to which it is a party in
all cases in which failure to so comply or perform would result in a default
thereunder and shall comply with all material requirements of any law, rule or
regulation applicable to it.

 

 

 

                    (b) Existence. The Issuing Entity and its successors and
permitted assigns shall maintain its existence and shall at all times continue
to be duly organized under the laws of the State of Delaware and duly qualified
and duly authorized (as described in subsections 2.06(a), (b) and (c) hereof)
and shall conduct its business in accordance with the terms of its trust
agreement.

 

 

 

                    (c) Books and Records; Other Information. The Issuing Entity
shall keep or cause to be kept in reasonable detail books and records relating
to the Transaction, and shall clearly reflect therein the pledge of the
Collateral to the Indenture Trustee as a pledge of the Issuing Entity’s interest
in the Collateral to secure the Issuing Entity’s obligations to the Indenture
Trustee under the Indenture. The Issuing Entity shall furnish or cause to be
furnished to the Insurer:

 

 

 

 

          (i) Certain Information. Upon the reasonable request of the Insurer,
copies of any requested financial statements, reports and registration
statements that the Issuing Entity files with, or delivers to, the Commission or
any national securities exchange, if any.

 

 

 

 

          (ii) Other Information. (A) Promptly upon receipt thereof, copies of
all schedules, financial statements or other similar reports delivered to the
Issuing Entity, pursuant to the terms of each of the Transaction Documents, (B)
promptly upon request, such other data as the Insurer may reasonably request and
(C) all information required to be furnished to the Indenture Trustee or to the
holders of the Class A Notes simultaneously with the furnishing thereof to the
Indenture Trustee or the Holders of the Class A Notes, as the case may be;
provided, however, that the Issuing Entity shall not be required to deliver and
such items listed in (A) or (B) if provision by another party to the Insurer is
required under the Transaction Documents, unless such other party fails to
deliver such items.

 

 

 

                    (d) Access to Records; Discussions with Officers and
Accountants. On an annual basis, or upon the occurrence of a Material Adverse
Change, the Issuing Entity shall, upon the reasonable request of the Insurer,
permit the Insurer or its authorized agents:

 

 

 

 

          (i) to inspect the books and records of the Issuing Entity as they may
relate to the Class A Notes, the Collateral, the Mortgage Loans, the

18

--------------------------------------------------------------------------------



 

 

 

 

obligations of the Issuing Entity under the Transaction Documents and the
Transaction;

 

 

 

 

          (ii) to discuss the affairs, finances and accounts of the Issuing
Entity with the Insurer; and

 

 

 

 

          (iii) to discuss the affairs, finances and accounts of the Issuing
Entity with the Issuing Entity’s independent accountants, provided that an
officer of the Issuing Entity, or the Administrator on its behalf, shall have
the right to be present during such discussions.

 

 

 

                 Such inspections and discussions shall be conducted during
normal business hours and shall not unreasonably disrupt the business of the
Issuing Entity.

 

 

 

                    (e) Notice of Material Events. The Issuing Entity shall be
obligated promptly to inform the Insurer in writing of the occurrence of any of
the following:

 

 

 

 

          (i) the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation, or rule
making or disciplinary proceeding by or against the Issuing Entity that (A)
could be required to be disclosed to the Commission or the Issuing Entity’s
noteholders or (B) would likely result in a Material Adverse Change with respect
to the Issuing Entity, or the promulgation of any proceeding or any proposed or
final rule which would likely result in a Material Adverse Change with respect
to the Issuing Entity;

 

 

 

 

          (ii) any change in the location of the principal office of the Issuing
Entity;

 

 

 

 

          (iii) the occurrence of any Default or Event of Default any Material
Adverse Change in respect of the Issuing Entity;

 

 

 

 

          (iv) the commencement of any proceedings by or against the Issuing
Entity under any applicable reorganization, liquidation, rehabilitation,
insolvency or other similar law now or hereafter in effect or of any proceeding
in which a receiver, liquidator, conservator, trustee or similar official shall
have been, or may be, appointed or requested for the Issuing Entity or any of
their assets; or

 

 

 

 

          (v) the receipt of notice that (A) any license, permit, charter,
registration or approval necessary for the conduct of the Issuing Entity’s
business is to be, or may be suspended or revoked or (B) the Issuing Entity is
to cease and desist any practice, procedure or policy employed by the Issuing
Entity in the conduct of its business, and such cessation may result in a
Material Adverse Change with respect to the Issuing Entity.

 

 

 

                    (f) Financing Statements and Further Assurances. The Issuing
Entity will cause to be filed all necessary financing statements or other
instruments,

19

--------------------------------------------------------------------------------



 

 

and any amendments or continuation statements relating thereto, necessary to be
kept and filed in such manner and in such places as may be required by law to
preserve and protect fully the interest of the Indenture Trustee in the
Collateral. The Issuing Entity shall, upon the request of the Insurer, from time
to time, execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, within ten days of such request, such amendments hereto and such
further instruments and take such further action as may be reasonably necessary
to effectuate the intention, performance and provisions of the Transaction
Documents. In addition, the Issuing Entity agrees to cooperate with S&P and
Moody’s in connection with any review of the Transaction that may be undertaken
by S&P and Moody’s after the date hereof.

 

 

                    (g) Maintenance of Licenses. The Issuing Entity and any
successors thereof shall maintain all licenses, permits, charters and
registrations which are material to the conduct of its business.

 

 

                    (h) Retirement of Class A Notes. The Issuing Entity shall
instruct the Indenture Trustee, upon a retirement or other payment of all of the
Class A Notes, to surrender the Policy to the Insurer for cancellation.

 

 

                    (i) Disclosure Document. Each Offering Document delivered
with respect to the Class A Notes shall clearly disclose that in the event that
the Insurer were to become insolvent, any claims arising under the Policy would
be excluded from coverage by the California Insurance Guaranty Association.

 

 

                    (j) Third-Party Beneficiary. The Issuing Entity agrees that
the Insurer shall have all rights of a third-party beneficiary in respect of the
Transaction Documents to which it is a party and hereby incorporates and
restates its representations, warranties and covenants as set forth therein for
the benefit of the Insurer.

 

 

                 Section 2.08. Negative Covenants of the Issuing Entity. The
Issuing Entity hereby agrees that during the term of this Insurance Agreement,
unless the Insurer shall otherwise expressly consent in writing:

 

 

                    (a) Impairment of Rights. The Issuing Entity shall not take
any action, or fail to take any action, if such action or failure to take action
may result in a Material Adverse Change specified in clause (ii) of the
definition of Material Adverse Change with respect to the Issuing Entity,
respectively, or may not interfere with the enforcement of any rights of the
Insurer under or with respect to any of the Transaction Documents. The Issuing
Entity shall give the Insurer written notice of any such action or failure to
act on the earlier of: (i) the date upon which any publicly available filing or
release is made with respect to such action or failure to act or (ii) promptly
prior to the date of consummation of such action or failure to act. The Issuing
Entity shall furnish to the Insurer all information requested by it that is
reasonably necessary to determine compliance with this paragraph.

20

--------------------------------------------------------------------------------



 

 

                    (b) Amendments, Etc. The Issuing Entity shall not modify or
amend, or consent to any modification or amendment of, any of the terms,
provisions or conditions of the Transaction Documents to which it is a party
without the prior written consent of the Insurer thereto, but excluding any
amendment to the Offering Documents required by law and excluding any
modifications or amendments to which Insurer’s consent is not required.

 

 

                    (c) Limitation on Mergers, Etc. The Issuing Entity shall not
consolidate with or merge with or into any Person or transfer all or
substantially all of its assets to any Person or liquidate or dissolve except as
provided in the Indenture or as permitted hereby. The Issuing Entity shall
furnish to the Insurer all information requested by it that is reasonably
necessary to determine compliance with this paragraph.

 

 

                 Section 2.09. Representations and Warranties of the Insurer.
The Insurer represents and warrants to the Sponsor, the Seller, the Servicer,
the Depositor and the Issuing Entity as follows:

 

 

                    (a) Organization and Licensing. The Insurer is a duly
organized and validly existing Wisconsin-domiciled stock insurance company duly
qualified to conduct an insurance business in the State of New York.

 

 

                    (b) Corporate Power. The Insurer has the corporate power and
authority to issue the Policy and execute and deliver this Insurance Agreement
and to perform all of its obligations hereunder and thereunder.

 

 

                    (c) Authorization; Approvals. Proceedings legally required
for the issuance of the Policy and the execution, delivery and performance of
this Insurance Agreement have been taken and all licenses, orders, consents or
other authorizations or approvals of the Insurer’s Board of Directors or
stockholders or any governmental boards or bodies legally required for the
enforceability of the Policy have been obtained; any proceedings not taken and
any licenses, authorizations or approvals not obtained are not material to the
enforceability of the Policy.

 

 

                    (d) Enforceability. The Policy, when issued, and this
Insurance Agreement will each constitute a legal, valid and binding obligation
of the Insurer, enforceable in accordance with its terms, subject to insolvency,
reorganization, moratorium, receivership and other similar laws affecting
creditors’ rights generally and by general principles of equity and subject to
principles of public policy limiting the right to enforce the indemnification
provisions contained therein and herein, insofar as such provisions relate to
indemnification for liabilities arising under federal securities laws.

 

 

                    (e) Financial Information. As of the respective dates of
each of the Offering Documents, the consolidated financial statements of Ambac
Assurance Corporation and subsidiaries as of December 31, 2005 and 2004 and for
each of the years in the three-year period ended December 31, 2005, prepared in
accordance with

21

--------------------------------------------------------------------------------



 

 

U. S. generally accepted accounting principles, included in the Annual Report on
Form 10-K of Ambac Financial Group, Inc. (which was filed with the Securities
and Exchange Commission (the “Commission”) on March 13, 2006; Commission File
No. 1-10777), the unaudited consolidated financial statements of Ambac Assurance
Corporation and subsidiaries as of March 31, 2006 and for the three-month
periods ended March 31, 2006 and 2005 included in the Quarterly Report on Form
10-Q of Ambac Financial Group, Inc. for the period ended March 31, 2006 (which
was filed with the Commission on May 10, 2006), and the Current Reports on Form
8-K dated and filed with the Commission on April 26, 2006, as they relate to
Ambac Assurance Corporation, are incorporated by reference in the Prospectus
Supplement and fairly present in all material respects the financial condition
of Ambac as of such dates and for the periods covered by such statements in
accordance with accounting principles generally accepted in the United States of
America.

 

 

                 Since March 31, 2006, there has been no material change in such
financial condition of Ambac that would materially and adversely affect its
ability to perform its obligations under the Ambac Policy.

 

 

                    (f) Insurer Information. As of the date of the Free Writing
Prospectus, the Prospectus Supplement and the date hereof, the Insurer
Information is true and correct in all material respects and does not contain
any untrue statement of a material fact.

 

 

                    (g) No Litigation. There are no actions, suits, proceedings
or investigations pending or, to the best of the Insurer’s knowledge, threatened
against it at law or in equity or before or by any court, governmental agency,
board or commission or any arbitrator which, if decided adversely, would result
in a Material Adverse Change or would materially and adversely affect its
ability to perform its obligations under the Policy or this Insurance Agreement.

 

 

                    (h) The execution by the Insurer of this Insurance Agreement
will not, and the satisfaction of the terms hereof will not, conflict with or
result in a breach of any of the terms, conditions or provisions of the
Certificate of Incorporation or By-Laws of the Insurer, or any restriction
contained in any contract, agreement or instrument to which the Insurer is a
party or by which it is bound or constitute a default under any of the
foregoing.

 

 

                    (i) Rating. The Insurer is not aware of any facts that if
disclosed to Moody’s or S&P would be reasonably expected to result in a
downgrade of the rating of the financial strength rating of the Insurer by
either of such Rating Agencies.

 

 

                    (j) Securities Act Registration. The Policy is exempt from
registration under the Securities Act.

 

 

                    (k) No Affiliations. There are no affiliations relating to
the Insurer and Deutsche Bank National Trust Company (the Indenture Trustee),
Wilmington Trust Company (the Owner Trustee) or any of their affiliates.

22

--------------------------------------------------------------------------------



 

 

 

                    (l) Confidentiality. The Insurer agrees that it and its
shareholders, directors, agents, accountants and attorneys shall keep
confidential any information or matter of which it becomes aware through the
delivery of financial statements, reports or other information hereunder, such
inspections or discussions (unless readily available from public sources) and,
in particular, the information that constitutes “customer information” within
the meaning of 12 C.F.R. Part 30.1 (the “Regulation”) shall be kept confidential
in a manner compliant with the Regulation, except in each case as may be
otherwise required by regulation, law or court order or requested by appropriate
governmental authorities or as necessary to preserve its rights or security
under or to enforce the Transaction Documents, provided that the foregoing shall
not limit the right of the Insurer to make such information available to its
regulators, securities rating agencies, reinsurers, credit and liquidity
providers, counsel and accountants. If the Insurer is requested or required (by
oral questions, interrogatories, requests for information or documents subpoena,
civil investigative demand or similar process) to disclose any information of
which it becomes aware through such inspections or discussions, the Insurer will
promptly notify the Sponsor or the Servicer of such request(s) so that the
Sponsor or the Servicer may seek an appropriate protective order and/or waive
the Insurer’s compliance with the provisions of this Insurance Agreement. If, in
the absence of a protective order or the receipt of a waiver hereunder, the
Insurer is, nonetheless, in the opinion of its counsel, compelled to disclose
such information to any tribunal or else stand liable for contempt or suffer
other censure or significant penalty, the Insurer may disclose such information
to such tribunal that the Insurer is compelled to disclose, provided that a copy
of all information disclosed is provided to the Sponsor or the Servicer, as the
case may be, promptly upon such disclosure, so long as the Insurer is not
prohibited from providing notice to the Sponsor or Servicer by such tribunal.

ARTICLE III

THE POLICY; REIMBURSEMENT

                 Section 3.01. Issuance of the Policy. The Insurer agrees to
issue the Policy on the Closing Date subject to satisfaction of the conditions
precedent set forth below:

 

 

 

                    (a) Payment of Initial Premium and Expenses. The Insurer
shall have been paid by the Seller the fees and expenses payable on the Closing
Date described in the Ambac Premium Letter in accordance with Section 3.02;

 

 

 

                    (b) Transaction Documents. The Insurer shall have received a
copy of each of the Transaction Documents, in form and substance reasonably
satisfactory to the Insurer, duly authorized, executed and delivered by each
party thereto;

 

 

 

                    (c) Certified Documents and Resolutions. The Insurer shall
have received (i) a copy of the organizational documents of the Sponsor, the
Seller, the Servicer, the Depositor and the Issuing Entity and (ii) a
certificate of the Secretary or Assistant Secretary of the Sponsor, the Seller,
the Servicer and the Depositor stating

23

--------------------------------------------------------------------------------



 

 

 

that attached thereto is a true, complete and correct copy of resolutions duly
adopted by the Board of Directors or a duly authorized Committee of the Sponsor,
the Seller, the Servicer and the Depositor authorizing the issuance of the Class
A Notes, the execution, delivery and performance by the Sponsor, the Seller, the
Servicer and the Depositor of the Transaction Documents to which they are party
and the consummation of the Transaction and that such organizational documents
and resolutions are in full force and effect without amendment or modification
on the Closing Date;

 

 

 

                    (d) Incumbency Certificate. The Insurer shall have received
a certificate of the Secretary or an Assistant Secretary of the Sponsor, the
Seller, the Servicer and the Depositor certifying the names and signatures of
the officers of the Sponsor, the Seller, the Servicer and the Depositor
authorized to execute and deliver the Transaction Documents to which they are
party;

 

 

 

                    (e) Representations and Warranties; Certificate. The
representations and warranties of the Sponsor, the Seller, the Servicer, the
Depositor and the Issuing Entity set forth or incorporated by reference in this
Insurance Agreement shall be true and correct on and as of the Closing Date as
if made on the Closing Date, and the Insurer shall have received a certificate
of appropriate officers of the Sponsor, the Seller, the Servicer, the Depositor
and the Issuing Entity to that effect;

 

 

 

                    (f) Opinions of Counsel. The Insurer shall have received all
opinions of counsel addressed to any of Moody’s, S&P, the Indenture Trustee, the
Depositor, the Sponsor, the Seller, the Servicer and the Underwriters (other
than any negative assurance letters), the other parties to the Transaction
Documents and the Transaction in form and substance reasonably satisfactory to
the Insurer, addressed to the Insurer and addressing such matters as the Insurer
may reasonably request, and the counsel providing each such opinion shall have
been instructed by its client to deliver such opinion to the addressees thereof;

 

 

 

                    (g) Approvals, Etc. The Insurer shall have received true and
correct copies of all approvals, licenses and consents, if any, including any
required approval of the shareholders of the Sponsor, the Seller, the Servicer
and the Depositor, required in connection with the Transaction;

 

 

 

                    (h) No Litigation, Etc. No suit, action or other proceeding,
investigation or injunction, or final judgment relating thereto, shall be
pending or threatened before any court, governmental or administrative agency or
arbitrator in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with any of the Transaction Documents or the
consummation of the Transaction;

 

 

 

                    (i) Legality. No statute, rule, regulation or order shall
have been enacted, entered or deemed applicable by any government or
governmental or administrative agency or court that would make the Transaction
illegal or otherwise prevent the consummation thereof;

24

--------------------------------------------------------------------------------



 

 

 

                    (j) Satisfaction of Conditions of the Underwriting
Agreement. All conditions in the Underwriting Agreement relating to the
Underwriters’ obligation to purchase the Offered Notes (other than the issuance
of the Policy) shall have been satisfied, without taking into account any waiver
by the Underwriters of any condition unless such waiver has been approved by the
Insurer. The Insurer shall have received copies of each of the documents, and
shall be entitled to rely on each of the documents, required to be delivered to
the Underwriters pursuant to the Underwriting Agreement;

 

 

 

                    (k) Issuance of Ratings. The Insurer shall have received
confirmation that the risk secured by the Policy constitutes at least a “BBB”
risk by S&P and at least a “Baa2” risk by Moody’s and that the Class A Notes,
when issued, will be rated “AAA” by S&P and “Aaa” by Moody’s, respectively;

 

 

 

                    (l) No Default. No Default or Event of Default shall have
occurred;

 

 

 

                    (m) Additional Items. The Insurer shall have received such
other documents, instruments, approvals or opinions reasonably requested by the
Insurer as may be reasonably necessary to effect the Transaction, including
evidence reasonably satisfactory to the Insurer that the conditions precedent,
if any, in the Transaction Documents have been satisfied; and

 

 

 

                    (n) Satisfactory Documentation. The Insurer and its counsel
shall have reasonably determined that all documents, certificates and opinions
to be delivered in connection with the Class A Notes conform to the terms of
Transaction Documents and the Offering Documents.

                 Section 3.02. Payment of Fees and Premium. (a) Legal and
Accounting Fees. The Seller shall pay or cause to be paid, on the Closing Date,
legal fees, auditors fees and appraisal fees in connection with the provision of
information or any consent in connection with the Offering Documents and
disbursements in an amount set forth in the Ambac Premium Letter, incurred by
the Insurer in connection with the issuance of the Policy. Any additional fees
of the Insurer’s auditors payable in respect of any amendment or supplement to
the Offering Documents incurred after the Closing Date or in connection with any
periodic filing made by the Depositor (as contemplated by Section 4.07 hereof)
shall be paid by the Seller on demand.

 

 

 

                    (b) Rating Agency Fees. The Seller shall promptly pay the
initial fees of S&P and Moody’s with respect to the Class A Notes and the
transactions contemplated hereby following receipt of a statement with respect
thereto. All periodic and subsequent fees of S&P or Moody’s with respect to, and
directly allocable to, the Class A Notes shall be for the account of, and shall
be billed to the Seller. The fees for any other rating agency shall be paid by
the party requesting such other agency’s rating.

 

 

 

                    (c) Premium.

 

 

 

 

          (i) In consideration of the issuance by the Insurer of the Policy, the
Insurer shall be entitled to receive the Premium with respect to the Policy as

25

--------------------------------------------------------------------------------



 

 

 

and when due in accordance with and from the funds specified in Section
5.01(a)(I)(i) of the Sale and Servicing Agreement.

 

 

 

          (ii) The Premium shall be nonrefundable without regard to whether any
Notice for Payment is delivered to the Insurer requiring the Insurer to make any
payment under the Policy or any other circumstances relating to the Class A
Notes or provision being made for payment of the Class A Notes prior to
maturity. The Premium due on each Payment Date will be equal to the amount set
forth in the Ambac Premium Letter.

                 Section 3.03. Reimbursement Obligation. (a) As and when due in
accordance with and from the funds specified in Section 5.01(a)(I)(v) of the
Sale and Servicing Agreement, the Insurer shall be entitled to reimbursement for
the sum of (i) any payment made by the Insurer under the Policy, which
reimbursement shall be due and payable on the date that any amount is paid
thereunder, in an amount equal to the amount to be so paid and all amounts
previously paid that remain unreimbursed, and (ii) the amounts set forth in
paragraphs (b) and (c) below, together in each case with interest on any and all
amounts remaining unreimbursed (to the extent permitted by law, if in respect of
any unreimbursed amounts representing interest) from the date such amounts
became due until paid in full (after as well as before judgment), at a rate of
interest equal to the Late Payment Rate.

 

 

 

                    (b) The Sponsor, the Seller, the Servicer, the Depositor and
the Issuing Entity agree to pay to the Insurer as follows: any and all charges,
fees, costs and expenses that the Insurer may reasonably pay or incur, including
reasonable attorneys’ and accountants’ fees and expenses, in connection with (i)
the enforcement, defense or preservation of any rights in respect of any of the
Transaction Documents, including defending, monitoring or participating in any
litigation or proceeding (including any insolvency proceeding in respect of any
Transaction participant or any affiliate thereof) relating to any of the
Transaction Documents, any party to any of the Transaction Documents (in its
capacity as such a party) or the Transaction (except for any litigation arising
out of the failure by the Insurer to make a payment required under the Policy in
accordance with its terms), or (ii) any amendment, waiver or other action with
respect to, or related to, any Transaction Document, whether or not executed or
completed. Notwithstanding the foregoing, in no event shall the Insurer have any
recourse under this Subsection against the Servicer, the Seller, the Sponsor or
the Depositor with respect to any payments the Insurer has made in respect of
any principal or, interest on the Class A Notes (except pursuant to Section
3.03(c) below).

 

 

 

                    (c) In addition to the Insurer’s right to payment and
reimbursement as set forth in Section 3.03(a) and (b), the Sponsor, the Seller,
the Servicer and the Depositor agree to reimburse the Insurer (or the Trust
Fund, to the extent the Insurer has previously been reimbursed for such amount
pursuant to Section 3.03(a)) as follows: (i) from the Sponsor, the Seller, the
Servicer and the Depositor, for payments made under the Policy, arising as a
result of the Servicer’s failure to deposit into the Collection Account or the
Payment Account any amount required to be so deposited pursuant to the Sale and
Servicing Agreement together with interest on any and all

26

--------------------------------------------------------------------------------



 

 

 

amounts remaining unreimbursed (to the extent permitted by law, if in respect to
any unreimbursed amounts representing interest) from the date such amounts
became due until paid in full (after as well as before judgment), at a rate of
interest equal to the Late Payment Rate and (ii) from the Sponsor, the Seller,
the Servicer and the Depositor, for payments made under the Policy arising as a
result of the Seller’s failure to repurchase or substitute for any Mortgage Loan
required to be repurchased or substituted for pursuant to Section 3.01 of the
Mortgage Loan Purchase Agreement and Section 2.04 of the Sale and Servicing
Agreement together with interest on any and all amounts remaining unreimbursed
(to the extent permitted by law, if in respect of any unreimbursed amounts
representing interest) from the date such amounts became due until paid in full
(after as well as before judgment), at a rate of interest equal to the Late
Payment Rate.

 

 

 

                    (d) The Sponsor, the Seller, the Servicer and the Depositor
agree to pay to the Insurer as follows: interest on any and all amounts
described in subclauses (b) and (c) of this Section 3.03 from the date payable
or paid by such party until payment thereof in full, and interest on any and all
amounts described in Section 3.02(a) and (b) from the date due until payment
thereof in full and interest on any and all amounts described in Section 3.04
from the date due until payment thereof in full, in each case, payable to the
Insurer at the Late Payment Rate.

                 Section 3.04. Indemnification. (a) In addition to any and all
of the Insurer’s rights of reimbursement, indemnification, subrogation and to
any other rights of the Insurer pursuant hereto or under law or in equity, the
Sponsor, the Seller, the Servicer and the Depositor agree to pay, and to
protect, indemnify and hold harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or Section
20 of the Securities Exchange Act from and against, any and all claims, losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or relating to the Transactions by reason of:

 

 

 

 

 

          (i) any omission or action (other than of or by the Insurer or the
Underwriters and other than any omission or action which is expressly required
by the Sponsor, the Seller, the Servicer and the Depositor in the Transaction
Documents) in connection with the offering, issuance, sale or delivery of any of
the Class A Notes by the Sponsor, the Seller, the Servicer and the Depositor;

 

 

 

 

 

          (ii) the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
the Sponsor, the Seller, the Servicer or the Depositor in connection with any
Transaction arising from or relating to the Transaction Documents;

 

 

 

 

 

          (iii) the violation by the Sponsor, the Seller, the Servicer or the
Depositor of any domestic or foreign law, rule or regulation, or any judgment,
order or decree applicable to it;

27

--------------------------------------------------------------------------------



 

 

 

 

          (iv) the breach by the Sponsor, the Seller, the Servicer or the
Depositor of any representation, warranty or covenant under any of the
Transaction Documents (other than a breach of a representation or warranty in
respect of the Mortgage Loans contained in Section 3.01 of the Mortgage Loan
Purchase Agreement on Section 2.04 of the Sale and Servicing Agreement, so long
as the breaching party has performed its obligations in respect of such breach
in accordance with such documents) or the occurrence, in respect of the
Servicer, under any of the Transaction Documents of any “Event of Servicing
Termination” or any event which, with the giving of notice or the lapse of time
or both, would constitute an “Event of Servicing Termination”; or

 

 

 

 

          (v) any untrue statement or alleged untrue statement of a material
fact contained in any Offering Documents or the Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
claims, losses, liabilities (including penalties), actions, suits, judgments,
demands, damages, costs or expenses (including reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations)
arise out of or are based upon any untrue statement or omission or alleged
untrue statement or alleged omission in the Insurer Information, the
representations of the Insurer contained in Section 2.09(g) and 2.09(k) or the
Underwriter Information.

 

 

 

                    (b) The Insurer agrees to pay, and to protect, indemnify and
hold harmless, the Sponsor, the Seller, the Servicer and the Depositor and their
respective officers, directors, shareholders, employees, agents and each Person,
if any, who controls the Sponsor, the Seller, the Servicer and the Depositor
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Securities Exchange Act from and against, any and all claims, losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or by reason of (i) any untrue statement or alleged untrue
statement of a material fact contained in the information furnished by the
Insurer in writing expressly for use in the Offering Documents (all such
information so furnished being referred to herein as “Insurer Information”), it
being understood that, in respect of the initial Offering Documents, the Insurer
Information is limited to the information included under the caption “The
Insurer and the Policy”, including any information incorporated by reference
therein or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or (ii) a
breach of the representations of the Insurer contained in Sections 2.09(g) and
2.09(k) hereof.

 

 

 

                    (c) The Insurer agrees to pay, and to protect, indemnify and
save harmless, the Depositor and each of their officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Depositor within the meaning of

28

--------------------------------------------------------------------------------



 

 

 

either Section 15 of the Securities Act or Section 20 of the Securities Exchange
Act from and against, any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) of any nature arising out of or by
reason of any untrue statement of a material fact or an omission to state a
material fact required to be stated therein necessary in order to make the
statements therein in light of the circumstances in which they were made not
misleading contained in the consolidated financial statements of Ambac Assurance
Corporation incorporated by reference into the Issuing Entity’s Regulation AB
periodic reports pursuant to Section 4.07 of this Agreement.

 

 

 

                    (d) If any action or proceeding (including any governmental
investigation) shall be brought or asserted against any Person (individually, an
“Indemnified Party” and, collectively, the “Indemnified Parties”) in respect of
which the indemnity provided in Section 3.04(a) or (b) may be sought from the
Sponsor, the Seller, the Servicer and the Depositor, on the one hand, or the
Insurer, on the other (each, an “Indemnifying Party”) hereunder, each such
Indemnified Party shall promptly notify the Indemnifying Party in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel satisfactory to the Indemnified Party and the payment of
all expenses. The Indemnified Party shall have the right to employ separate
counsel in any such action and to participate in the defense thereof at the
expense of the Indemnified Party; provided, however, that the fees and expenses
of such separate counsel shall be at the expense of the Indemnifying Party if
(i) the Indemnifying Party has agreed to pay such fees and expenses, (ii) the
Indemnifying Party shall have failed to assume the defense of such action or
proceeding and employ counsel reasonably satisfactory to the Indemnified Party
in any such action or proceeding or (iii) the named parties to any such action
or proceeding (including any impleaded parties) include both the Indemnified
Party and the Indemnifying Party, and the Indemnified Party shall have been
advised by counsel that there may be one or more legal defenses available to it
which are different from or additional to those available to the Indemnifying
Party (in which case, if the Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such action or proceeding on behalf of such Indemnified Party, it
being understood, however, that the Indemnifying Party shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for the
Indemnified Parties, which firm shall be designated in writing by the
Indemnified Party). The Indemnifying Party shall not be liable for any
settlement of any such action or proceeding effected without its written consent
to the extent that any such settlement shall be prejudicial to the Indemnifying
Party, but, if settled with its written consent, or if there is a final judgment
for the plaintiff in any such action or proceeding with respect to which the
Indemnifying Party shall have received notice in accordance with this subsection
(c), the Indemnifying Party agrees to indemnify and hold the

29

--------------------------------------------------------------------------------



 

 

 

Indemnified Parties harmless from and against any loss or liability by reason of
such settlement or judgment.

 

 

 

                    (e) To provide for just and equitable contribution if the
indemnification provided by the Indemnifying Party is determined to be
unavailable or insufficient to hold harmless any Indemnified Party (other than
due to application of this Section), each Indemnifying Party shall contribute to
the losses incurred by the Indemnified Party on the basis of the relative fault
of the Indemnifying Party, on the one hand, and the Indemnified Party, on the
other hand. The relative fault of each Indemnifying Party, on the one hand, and
each Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any of its
representations and warranties set forth are within the control of, the
Indemnifying Party or the Indemnified Party, and the parties relative intent,
knowledge, access to information and opportunity to correct or prevent such
breach.

 

 

 

                 No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

 

 

                 Section 3.05. Indemnification with respect to the Issuing
Entity. (a) In addition to any and all of the Insurer’s rights of reimbursement,
indemnification, subrogation and to any other rights of the Insurer pursuant
hereto or under law or in equity, the Issuing Entity agrees to pay, and to
protect, indemnify and hold harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or Section
20 of the Securities Exchange Act from and against, any and all claims, losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or relating to the transactions contemplated by the Transaction
Documents by reason of:

 

 

 

 

          (i) any omission or action in connection with the offering, issuance,
sale or delivery of any of the Offered Notes by the Issuing Entity;

 

 

 

 

          (ii) the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
the Issuing Entity in connection with any Transaction arising from or relating
to the Transaction Documents;

 

 

 

 

          (iii) the violation by the Issuing Entity of any domestic or foreign
law, rule or regulation, or any judgment, order or decree applicable to it;

 

 

 

 

          (iv) the breach by the Issuing Entity of any representation, warranty
or covenant under any of the Transaction Documents (other than a breach of a
representation or warranty in respect of the Mortgage Loans contained in Section
3.01 of the Mortgage Loan Purchase Agreement or Section 2.04 of the Sale and
Servicing Agreement, so long as the breaching party has performed its

30

--------------------------------------------------------------------------------



 

 

 

 

obligations in respect of such breach in accordance with such documents) or the
occurrence, in respect of the Issuing Entity of any Event of Default or any
event which, with the giving of notice or the lapse of time or both, would
constitute any Event of Default; or

 

 

 

 

          (v) any untrue statement or alleged untrue statement of a material
fact contained in any Offering Documents or the Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, insofar as such
claims, losses, liabilities (including penalties), actions, suits, judgments,
demands, damages, costs or expenses (including reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations)
arise out of or are based upon any untrue statement in the Offering Documents or
the Registration Statement other than in the Insurer Information, the
representations of the Insurer contained in Sections 2.09(g) and 2.09(k) or the
Underwriter Information.

 

 

 

                    (b) The Insurer agrees to pay, and to protect, indemnify and
save harmless the Issuing Entity and its respective officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Issuing Entity within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against, any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or by reason of (i) any untrue statement or alleged untrue
statement of a material fact contained in Insurer Information, or any omission
or alleged omission to state in the Insurer Information a material fact required
to be stated therein, or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) a breach of
the representations of the Insurer contained in Sections 2.09(g) and 2.09(k)
hereof.

 

 

 

                    (c) If any action or proceeding (including any governmental
investigation) shall be brought or asserted against any Person (an “Indemnified
Party”) in respect of which the indemnity provided in Section 3.05(a) or (b) may
be sought from the Issuing Entity, on the one hand, or the Insurer, on the other
(each, an “Indemnifying Party”) hereunder, each such Indemnified Party shall
promptly notify the Indemnifying Party in writing, and the Indemnifying Party
shall assume the defense thereof, including the employment of counsel
satisfactory to the Indemnified Party and the payment of all expenses. The
Indemnified Party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof at the expense of the
Indemnified Party; provided, however, that the fees and expenses of such
separate counsel shall be at the expense of the Indemnifying Party if (i) the
Indemnifying Party has agreed to pay such fees and expenses, (ii) the
Indemnifying Party shall have failed to assume the defense of such action or
proceeding and employ counsel reasonably satisfactory to the Indemnified Party
in any such action or proceeding or (iii) the named parties to any such action
or proceeding (including any

31

--------------------------------------------------------------------------------



 

 

 

impleaded parties) include both the Indemnified Party and the Indemnifying
Party, and the Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the Indemnifying Party (in which case, if the
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such action
or proceeding on behalf of such Indemnified Party, it being understood, however,
that the Indemnifying Party shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for the Indemnified Party, which firm
shall be designated in writing by the Indemnified Party). The Indemnifying Party
shall not be liable for any settlement of any such action or proceeding effected
without its written consent to the extent that any such settlement shall be
prejudicial to the Indemnifying Party, but, if settled with its written consent,
or if there is a final judgment for the plaintiff in any such action or
proceeding with respect to which the Indemnifying Party shall have received
notice in accordance with this subsection (c), the Indemnifying Party agrees to
indemnify and hold the Indemnified Parties harmless from and against any loss or
liability by reason of such settlement or judgment.

 

 

 

                    (d) To provide for just and equitable contribution if the
indemnification provided by the Indemnifying Party is determined to be
unavailable or insufficient to hold harmless any Indemnified Party (other than
due to application of this Section), the Indemnifying Party shall contribute to
the losses incurred by the Indemnified Party on the basis of the relative fault
of the Indemnifying Party, on the one hand, and the Indemnified Party, on the
other hand. The relative fault of the Indemnifying Party, on the one hand, and
the Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any of its
representations and warranties set forth are within the control of, the
Indemnifying Party or the Indemnified Party, and the parties relative intent,
knowledge, access to information and opportunity to correct or prevent such
breach.

                 No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

                 Section 3.06. Payment Procedure. In the event of any payment by
the Insurer, the Indenture Trustee, the Sponsor, the Seller, the Servicer, the
Depositor and the Issuing Entity agree to accept the voucher or other evidence
of payment as prima facie evidence of the propriety thereof and the liability,
if any, described in Section 3.03 therefor to the Insurer. All payments to be
made to the Insurer under this Insurance Agreement shall be made to the Insurer
in lawful currency of the United States of America in immediately available
funds at the notice address for the Insurer as specified in the Sale and
Servicing Agreement and the Indenture on the date when due or as the Insurer
shall otherwise direct by written notice to the other parties hereto. In the
event that the date of any payment to the Insurer or the expiration of any time
period hereunder

32

--------------------------------------------------------------------------------



occurs on a day that is not a Business Day, then such payment or expiration of
time period shall be made or occur on the next succeeding Business Day with the
same force and effect as if such payment was made or time period expired on the
scheduled date of payment or expiration date.

ARTICLE IV

FURTHER AGREEMENTS

                 Section 4.01. Effective Date; Term of the Insurance Agreement.
This Insurance Agreement shall take effect on the Closing Date and shall remain
in effect until the later of (a) such time as the Insurer is no longer subject
to a claim under the Policy and the Policy shall have been surrendered to the
Insurer for cancellation and (b) all amounts payable to the Insurer by the
Sponsor, the Seller, the Servicer, the Depositor and the Issuing Entity
hereunder or from any other source hereunder or under the Transaction Documents
and all amounts payable under the Class A Notes have been paid in full;
provided, however, that the provisions of Sections 3.02, 3.03, 3.04 and 3.05
hereof shall survive any termination of this Insurance Agreement.

                 Section 4.02. Further Assurances and Corrective Instruments.
(a) Except at such times as an Insurer Default (as defined in the Indenture)
shall exist or shall have occurred, neither the Sponsor, the Seller, the
Servicer, the Depositor, the Issuing Entity nor the Indenture Trustee shall
grant any waiver of rights under any of the Transaction Documents to which any
of them is a party without the prior written consent of the Insurer, which shall
not be unreasonably withheld, conditioned or delayed and any such waiver without
prior written consent of the Insurer shall be null and void and of no force or
effect.

 

 

 

                    (b) To the extent permitted by law, the Sponsor, the Seller,
the Servicer, the Depositor and the Issuing Entity agree that each will, from
time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, such supplements hereto and such further instruments
as the Insurer may reasonably request and as may be required in the Insurer’s
reasonable judgment to effectuate the intention of or facilitate the performance
of this Insurance Agreement.

                 Section 4.03. Obligations Absolute. (a) The obligations of the
Sponsor, the Seller, the Servicer, the Depositor and the Issuing Entity
hereunder shall be absolute and unconditional and shall be paid or performed
strictly in accordance with this Insurance Agreement under all circumstances
irrespective of:

 

 

 

 

 

          (i) any lack of validity or enforceability of, or any amendment or
other modifications of, or waiver, with respect to any of the Transaction
Documents or the Class A Notes;

 

 

 

 

 

          (ii) any exchange or release of any other obligations hereunder;

 

 

 

 

 

          (iii) the existence of any claim, setoff, defense, reduction,
abatement or other right that the Sponsor, the Seller, the Servicer, the
Depositor

33

--------------------------------------------------------------------------------



 

 

 

 

and the Issuing Entity may have at any time against the Insurer or any other
Person;

 

 

 

 

          (iv) any document presented in connection with the Policy proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

 

 

 

          (v) any payment by the Insurer under the Policy against presentation
of a certificate or other document that does not strictly comply with terms of
the Policy;

 

 

 

 

          (vi) any failure of the Sponsor, the Seller, the Servicer and the
Depositor to receive the proceeds from the sale of the Offered Notes; and

 

 

 

 

          (vii) any other circumstances, other than payment in full, that might
otherwise constitute a defense available to, or discharge of, the Sponsor, the
Seller, the Servicer, the Depositor or the Issuing Entity in respect of any
Transaction Document.

 

 

 

                    (b) The Sponsor, the Seller, the Servicer, the Depositor,
the Issuing Entity, and any and all others who are now or may become liable for
all or part of the obligations of the Sponsor, the Seller, the Servicer, the
Depositor or the Issuing Entity under this Insurance Agreement agree to be bound
by this Insurance Agreement and (i) to the extent permitted by law, waive and
renounce any and all redemption and exemption rights and the benefit of all
valuation and appraisement privileges against the indebtedness and obligations
evidenced by any Transaction Document or by any extension or renewal thereof;
(ii) waive presentment and demand for payment, notices of nonpayment and of
dishonor, protest of dishonor and notice of protest; (iii) waive all notices in
connection with the delivery and acceptance hereof and all other notices in
connection with the performance, default or enforcement of any payment
hereunder, except as required by the Transaction Documents; (iv) waive all
rights of abatement, diminution, postponement or deduction, or to any defense
other than payment, or to any right of setoff or recoupment arising out of any
breach under any of the Transaction Documents, by any party thereto or any
beneficiary thereof, or out of any obligation at any time owing to the Sponsor,
the Seller, the Servicer or the Depositor; (v) agree that its liabilities
hereunder shall, except as otherwise expressly provided in this Section 4.03, be
unconditional and without regard to any setoff, counterclaim or the liability of
any other Persons for the payment hereof; (vi) agree that any consent, waiver or
forbearance hereunder with respect to an event shall operate only for such event
and not for any subsequent event; (vii) consent to any and all extensions of
time that may be granted by the Insurer with respect to any payment hereunder or
other provisions hereof and to the release of any security at any time given for
any payment hereunder, or any part thereof, with or without substitution, and to
the release of any Person or entity liable for any such payment; and (viii)
consent to the addition of any and all other makers, endorsers, guarantors and
other obligors for any payment hereunder, and to the acceptance of any and all
other security for any payment

34

--------------------------------------------------------------------------------



 

 

 

hereunder, and agree that the addition of any such obligors or security shall
not affect the liability of the parties hereto for any payment hereunder.

 

 

 

                    (c) Nothing herein shall be construed as prohibiting the
Sponsor, the Seller, the Servicer or the Depositor from pursuing any rights or
remedies it may have against any Person in a separate legal proceeding.

                 Section 4.04. Assignments; Reinsurance; Third-Party Rights. (a)
This Insurance Agreement shall be a continuing obligation of the parties hereto
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. The Sponsor, the Seller, the
Servicer and the Depositor may not assign their respective rights under this
Insurance Agreement, or delegate any of its duties hereunder, without the prior
written consent of the Insurer. Any assignments made in violation of this
Insurance Agreement shall be null and void.

 

 

 

                    (b) The Insurer shall have the right to give participations
in its rights under this Insurance Agreement and to enter into contracts of
reinsurance with respect to the Policy upon such terms and conditions as the
Insurer may in its discretion determine; provided, however, that no such
participation or reinsurance agreement or arrangement shall relieve the Insurer
of any of its obligations hereunder or under the Policy; and provided, further,
that any reinsurer or participant will not have any rights against the Sponsor,
the Seller, the Servicer, the Depositor, the Issuing Entity, the Holders or the
Indenture Trustee and that the Sponsor, the Seller, the Servicer, the Depositor,
the Issuing Entity, the Holders and the Indenture Trustee shall have no
obligation to have any communication or relationship with any reinsurer or
participant in order to enforce the obligations of the Insurer hereunder and
under the Policy.

 

 

 

                    (c) Except as provided herein with respect to participants
and reinsurers, nothing in this Insurance Agreement shall confer any right,
remedy or claim, express or implied, upon any Person, including, particularly,
any Holder, other than the Insurer against the Sponsor, the Seller, the Servicer
and the Depositor, or the Sponsor, the Seller, the Servicer and the Depositor
against the Insurer and all the terms, covenants, conditions, promises and
agreements contained herein shall be for the sole and exclusive benefit of the
parties hereto and their successors and permitted assigns. Neither the Indenture
Trustee nor any Holder shall have any right to payment from any Premium paid or
payable hereunder or under the Sale and Servicing Agreement or from any amounts
paid by the Seller and the Depositor pursuant to Sections 3.02 or 3.03.

                 Section 4.05. Liability of the Insurer. Neither the Insurer nor
any of its officers, directors or employees shall be liable or responsible for:
(a) the use that may be made of the Policy by the Indenture Trustee or for any
acts or omissions of the Indenture Trustee in connection therewith; or (b) the
validity, sufficiency, accuracy or genuineness of documents delivered to the
Insurer in connection with any claim under the Policy, or of any signatures
thereon, even if such documents or signatures should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged (unless the Insurer
shall have actual knowledge thereof). In furtherance and not in limitation of
the foregoing, the

35

--------------------------------------------------------------------------------



Insurer may accept documents that appear on their face to be in order, without
responsibility for further investigation.

                 Section 4.06. Annual Servicing Audit and Certification. The
annual servicing audit required pursuant to Section 3.11 of the Sale and
Servicing Agreement shall be performed by an independent third party acceptable
to the Insurer. Any one of the four major nationally recognized firms of
independent public accountants is deemed to be acceptable.

                 Section 4.07. Regulation AB Reports. The Insurer agrees that
all consolidated financial statements of Ambac Assurance Corporation and
subsidiaries included in documents filed by Ambac Financial Group, Inc. with the
Commission pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities
Exchange Act of 1934, as amended, may be incorporated by reference into any Form
8-K, Form 10-D or Form 10-K filed by the Depositor, solely to the extent
required under Regulation AB. It is understood and agreed that, to the extent
any consent letter of the Insurer’s accountants is required by the Depositor in
connection with such filing, the fees and expenses payable in respect thereof
shall be paid by the Seller upon demand.

                 The Insurer represents that, as of the date of the Prospectus
Supplement and as of each date that financial statements are to be incorporated
by reference into the Depositor’s periodic filings, that it satisfies each of
the conditions set forth in Section 1100(c)(1) of Regulation AB (the “Section
1100(c)(1) Conditions”); provided, however that to the extent that the Insurer
does not in the future satisfy the Section 1100(c)(1) Conditions, the Insurer
agrees that it will promptly make its financial statements available in physical
form to the Depositor promptly upon their becoming available. The Insurer also
represents that it will make available upon request of the Depositor, any
information contemplated by Section 1119(a) of Regulation AB with regard to
affiliations that arise between it and the Indenture Trustee or the Owner
Trustee or any of their affiliates.

ARTICLE V

DEFAULTS AND REMEDIES

                 Section 5.01. Defaults. The occurrence of any of the following
events shall constitute an Event of Default hereunder:

 

 

 

                    (a) Any representation or warranty (other than a
representation or warranty in respect of the Mortgage Loans contained in Section
3.01 of the Mortgage Loan Purchase Agreement or Section 2.04 of the Sale and
Servicing Agreement, so long as the party breaching such representation or
warranty shall have performed its obligations with respect thereto in accordance
with the Mortgage Loan Purchase Agreement or the Sale and Servicing Agreement,
as the case may be) made by the Sponsor, the Seller, the Servicer, the Depositor
or the Issuing Entity hereunder or under the Transaction Documents, or in any
certificate furnished hereunder or under the Transaction Documents, shall prove
to be untrue or incomplete in any material respect; provided, however, that if
the Sponsor, the Seller, the Servicer, the Depositor

36

--------------------------------------------------------------------------------



 

 

 

or the Issuing Entity effectively cures any such defects in any representation
or warranty under any Transaction Document or certificate or report furnished
under any Transaction Document, within the time period specified in the related
document as the cure period therefor, such defect shall not in and of itself
constitute an Event of Default;

 

 

 

                    (b) (i) The Sponsor, the Seller, the Servicer, the Depositor
or the Issuing Entity shall fail to pay when due any amount payable by the
Sponsor, the Seller, the Servicer, the Depositor or the Issuing Entity unless
such amounts are paid in full within the cure period therefor, respectively,
hereunder or (ii) a legislative body has enacted any law that declares or a
court of competent jurisdiction shall find or rule that this Insurance Agreement
or the Transaction Documents are not valid and binding on the Sponsor, the
Seller, the Servicer, the Depositor or the Issuing Entity;

 

 

 

                    (c) The occurrence and continuance of a “Rapid Amortization
Event” under the Indenture or an “Event of Servicing Termination” under the Sale
and Servicing Agreement;

 

 

 

                    (d) Any failure on the part of the Sponsor, the Seller, the
Servicer, the Depositor or the Issuing Entity duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Sponsor, the Seller, the Servicer, the Depositor or the Issuing Entity contained
in this Insurance Agreement or in any other Transaction Document which continues
unremedied beyond any cure period provided therein, or, in the case of this
Insurance Agreement, for a period of 60 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Sponsor, the Seller, the Servicer, the Depositor or the Issuing Entity by
the Insurer (with a copy to the Indenture Trustee) or by the Indenture Trustee
(with a copy to the Insurer). Such failure shall not constitute an Event of
Default hereunder, if within such 60-day period the Sponsor, the Seller, the
Servicer, the Depositor or the Issuing Entity, as the case may be, shall have
given notice to the Insurer of corrective action it proposes to take, which
corrective action is agreed, in writing by the Insurer to be satisfactory and
the Sponsor, the Seller, the Servicer, the Depositor or the Issuing Entity shall
thereafter pursue such corrective action diligently until such default is cured;

 

 

 

                    (e) A decree or order of a court or agency or supervisory
authority having jurisdiction in the premises in an involuntary case under any
present or future federal or state insolvency or similar law or the appointment
of a conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshaling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Sponsor, the Seller, the Servicer, the Depositor
or the Issuing Entity and such decree or order shall have remained in force
undischarged or unstayed for a period of 90 consecutive days;

 

 

 

                    (f) The Sponsor, the Seller, the Servicer, the Depositor or
the Issuing Entity shall consent to the appointment of a conservator or receiver
or liquidator or other similar official in any involuntary insolvency,
readjustment of debt,

37

--------------------------------------------------------------------------------



 

 

 

marshaling of assets and liabilities or similar proceedings of or relating to
the Sponsor, the Seller, the Servicer, the Depositor or the Issuing Entity or of
or relating to all or substantially all of its property and if the Sponsor, the
Seller, the Servicer, the Depositor or the Issuing Entity shall fail to take
appropriate action resulting in the withdrawal or dismissal of such proceeding
within 60 Business Days; or

 

 

 

                    (g) The Sponsor, the Seller, the Servicer, the Depositor or
the Issuing Entity shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of or otherwise
voluntarily commence a case or proceeding under any applicable insolvency,
reorganization or other similar statute, make an assignment for the benefit of
its creditors or voluntarily suspend payment of its obligations.

 

 

                 Section 5.02. Remedies; No Remedy Exclusive. (a) Upon the
occurrence of an Event of Default, the Insurer may take whatever action at law
or in equity as may appear necessary or desirable in its judgment to collect the
amounts, if any, then due under this Insurance Agreement, the Indenture or the
Sale and Servicing Agreement or to enforce performance and observance of any
obligation, agreement or covenant of the Sponsor, the Seller, the Servicer, the
Depositor or the Issuing Entity under this Insurance Agreement, the Indenture or
the Sale and Servicing Agreement or exercise any rights and remedies available
under the Transaction Documents in its own capacity or in its capacity as the
Person entitled to exercise the rights of the Holders in respect of the Class A
Notes.

 

 

 

                    (b) Unless otherwise expressly provided, no remedy herein
conferred or reserved is intended to be exclusive of any other available remedy,
but each remedy shall be cumulative and shall be in addition to other remedies
given under this Insurance Agreement, the other Transaction Documents or
existing at law or in equity. No delay or omission to exercise any right or
power accruing under this Insurance Agreement or the Transaction Documents upon
the happening of any event set forth in Section 5.01 shall impair any such right
or power or shall be construed to be a waiver thereof, but any such right and
power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Insurer to exercise any remedy reserved to
the Insurer in this Article, it shall not be necessary to give any notice, other
than such notice as may be required by this Article.

 

 

                 Section 5.03. Waivers. (a) No failure by the Insurer to
exercise, and no delay by the Insurer in exercising, any right hereunder shall
operate as a waiver thereof. The exercise by the Insurer of any right hereunder
shall not preclude the exercise of any other right, and the remedies provided
herein to the Insurer are declared in every case to be cumulative and not
exclusive of any remedies provided by law or equity.

 

 

 

                    (b) The Insurer shall have the right, to be exercised in its
complete discretion, to waive any Event of Default hereunder, by a writing
setting forth the terms, conditions and extent of such waiver signed by the
Insurer and delivered to the Sponsor, the Seller, the Servicer, the Depositor or
the Issuing Entity, as the case may be. Unless such writing expressly provides
to the contrary, any waiver so granted shall extend only to the specific event
or occurrence which gave rise to the Event of Default

38

--------------------------------------------------------------------------------



 

 

 

so waived and not to any other similar event or occurrence which occurs
subsequent to the date of such waiver.

ARTICLE VI

MISCELLANEOUS

                 Section 6.01. Amendments, Etc. This Insurance Agreement may be
amended, modified, supplemented or terminated only by written instrument or
written instruments signed by the parties hereto. The Sponsor, the Seller, the
Servicer and the Depositor agree to provide a copy of any amendment to this
Insurance Agreement promptly to the Indenture Trustee and the rating agencies
maintaining a rating on any of the Class A Notes upon request. No act or course
of dealing shall be deemed to constitute an amendment, modification, supplement
or termination hereof.

                 Section 6.02. Notices. All demands, notices and other
communications to be given hereunder shall be in writing (except as otherwise
specifically provided herein) and shall be mailed by registered mail or
personally delivered and telecopied to the recipient as follows:

 

 

(a) 

To the Insurer:

 

 

 

Ambac Assurance Corporation

 

One State Street Plaza

 

New York, New York 10004

 

Attention: Risk Management, Consumer

 

                 Asset-Backed Securities

 

Telecopy No.: 212-363-1459

 

Confirmation: 212-668-0340

 

 

 

(in each case in which notice or other communication to the Insurer refers to an
Event of Servicing Termination, a claim on the Policy or with respect to which
failure on the part of the Insurer to respond shall be deemed to constitute
consent or acceptance, then a copy of such notice or other communication should
also be sent to the attention of the general counsel of the Indenture Trustee
and shall be marked to indicate “URGENT MATERIAL ENCLOSED.”)

 

 

(b) 

To the Depositor:

 

 

 

Indymac MBS, Inc.

 

3465 E. Foothill Boulevard

 

Pasadena, California 91107

 

Attention: Secondary Marketing Transaction Management

39

--------------------------------------------------------------------------------



 

 

(c) 

To the Sponsor/Seller/Servicer:

 

 

 

IndyMac Bank, F.S.B.

 

3465 E. Foothill Boulevard

 

Pasadena, California 91107

 

Attention: Secondary Marketing Transaction Management

 

 

(d) 

To the Issuing Entity:

 

 

 

Wilmington Trust Company

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, Delaware 19890-0001

 

 

(e) 

To the Indenture Trustee:

 

 

 

Deutsche Bank National Trust Company

 

1761 East St. Andrew Place

 

Santa Ana, California 92705

 

Attention: Trust Administration-IN06H2

 

Facsimile: 714-247-6470

                 A party may specify an additional or different address or
addresses by writing mailed or delivered to the other parties as aforesaid. All
such notices and other communications shall be effective upon receipt.

                 Section 6.03. Severability. In the event that any provision of
this Insurance Agreement shall be held invalid or unenforceable by any court of
competent jurisdiction, the parties hereto agree that such holding shall not
invalidate or render unenforceable any other provision hereof. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by any party hereto is unavailable or unenforceable
shall not affect in any way the ability of such party to pursue any other remedy
available to it.

                 Section 6.04. Governing Law. This Insurance Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regards to conflicts of law provisions.

                 Section 6.05. Consent to Jurisdiction. (a) The parties hereto
hereby irrevocably submit to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York and any court in the State
of New York located in the City and County of New York, and any appellate court
from any thereof, in any action, suit or proceeding brought against it and to or
in connection with any of the Transaction Documents or the Transaction or for
recognition or enforcement of any judgment, and the parties hereto hereby
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard or determined in such New York state court or,
to the extent permitted by law, in such federal court. The parties hereto agree
that a final unappealable judgment in any such action, suit or

40

--------------------------------------------------------------------------------



proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. To the extent
permitted by applicable law, the parties hereto hereby waive and agree not to
assert by way of motion, as a defense or otherwise in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
related documents or the subject matter thereof may not be litigated in or by
such courts.

 

 

 

                    (b) Service on the Sponsor, the Seller, the Servicer or the
Depositor may be made by mailing or delivering copies of the summons and
complaint and other process which may be served in any suit, action or
proceeding to the Servicer, the Sponsor, the Seller and the Depositor at the
addresses specified in Section 6.02(c), (d) and (e). Such address may be changed
by the applicable party or parties, with the prior written consent of the
Insurer, by written notice to the other parties hereto.

 

 

 

                    (c) Nothing contained in this Insurance Agreement shall
limit or affect any party’s right to serve process in any other manner permitted
by law or to start legal proceedings relating to any of the Transaction
Documents against any other party or its properties in the courts of any
jurisdiction.

                 Section 6.06. Consent of the Insurer. In the event that the
consent of the Insurer is required under any of the Transaction Documents, the
determination whether to grant or withhold such consent shall be made by the
Insurer in its sole discretion without any implied duty towards any other
Person, except as otherwise expressly provided therein.

                 Section 6.07. Counterparts. This Insurance Agreement may be
executed in counterparts by the parties hereto, and all such counterparts shall
constitute one and the same instrument.

                 Section 6.08. Headings. The headings of Articles and Sections
and the Table of Contents contained in this Insurance Agreement are provided for
convenience only. They form no part of this Insurance Agreement and shall not
affect its construction or interpretation.

                 Section 6.09. Trial by Jury Waived. Each party hereby waives,
to the fullest extent permitted by law, any right to a trial by jury in respect
of any litigation arising directly or indirectly out of, under or in connection
with any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (A) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(B) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

                 Section 6.10. Limited Liability. (a) No recourse under any
Transaction Document or the Policy shall be had against, and no personal
liability shall attach to, any officer, employee, director, affiliate or
shareholder of any party hereto, as such, by the

41

--------------------------------------------------------------------------------



enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise in respect of any of the Transaction Documents or
the Policy, it being expressly agreed and understood that each Transaction
Document and the Policy is solely a corporate obligation of each party hereto,
and that any and all personal liability, either at common law or in equity, or
by statute or constitution, of every such officer, employee, director, affiliate
or shareholder for breaches of any party hereto of any obligations under any
Transaction Document or the Policy is hereby expressly waived as a condition of
and in consideration for the execution and delivery of this Insurance Agreement.

 

 

 

                    (b) Notwithstanding anything to the contrary set forth in
Section 6.10 above, the Indenture Trustee shall be entitled to all of the same
rights, protections and immunities (including the indemnity from the Servicer)
set forth in the Sale and Servicing Agreement as if specifically set forth
herein.

 

 

 

                    (c) It is expressly understood and agreed by the parties
hereto that (i) this Insurance Agreement is executed and delivered by Wilmington
Trust Company, not individually or personally but solely as Owner Trustee of the
Issuing Entity under the Trust Agreement, in the exercise of the powers and
authority conferred and vested in it, (ii) each of the representations,
undertakings and agreements herein made on the part of the Issuing Entity is
made and intended not as personal representations, undertakings and agreements
by Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuing Entity, (iii) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company individually, personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties to this Agreement and
by any person claiming by, through or under them and (iv) under no circumstances
shall Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuing Entity or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaking by the Issuing Entity under this Insurance Agreement or any related
documents.

 

 

 

                    (d) The Issuing Entity’s obligations to make payments
hereunder will be limited to the extent that it has funds available therefore
determined pursuant to the priority of payments set forth in Section
5.01(a)(I)(v) of the Sale and Servicing Agreement.

                 Section 6.11. Entire Agreement. This Insurance Agreement and
the Policy set forth the entire agreement between the parties with respect to
the subject matter hereof and thereof, and this Insurance Agreement supersedes
and replaces any agreement or understanding that may have existed between the
parties prior to the date hereof in respect of such subject matter.

                 Section 6.12. Indenture Trustee. The Indenture Trustee hereby
acknowledges and agrees to perform all its obligations and duties pursuant to
the Transaction Documents to which it is a party thereto in the manner and
subject to the provisions set forth therein.

42

--------------------------------------------------------------------------------



                 Section 6.13. No Petition. Each party hereto, by entering into
this Insurance Agreement, hereby covenants and agrees that they will not at any
time institute against the Depositor or the Issuing Entity, or join any
institution against the Depositor or the Issuing Entity of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
or similar laws of other jurisdictions in connection with any obligation
relating to the Class A Notes, this Insurance Agreement or any of the
Transaction Documents; provided that nothing herein shall prohibit the Indenture
Trustee from filing proofs of claim with respect to any such proceedings. This
Section 6.13 will survive for one year and one day following the last payment on
the Class A Notes.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

43

--------------------------------------------------------------------------------



                 IN WITNESS WHEREOF, the parties hereto have executed this
Agreement, all as of the day and year first above mentioned.

 

 

 

 

AMBAC ASSURANCE CORPORATION, as
       Insurer

 

 

By: 

  /s/ Patrick McCormick

 

 

--------------------------------------------------------------------------------

 

 

Name: Patrick McCormick

 

 

Title: First Vice President

 

 

 

 

INDYMAC MBS, INC.

 

 

as Depositor

 

 

 

 

By: 

  /s/ Jill Jacobson

 

 

--------------------------------------------------------------------------------

 

 

Name: Jill Jacobson

 

 

Title: Vice President

 

 

 

 

INDYMAC BANK, F.S.B.,

 

 

as Sponsor, Seller and Servicer

 

 

 

 

By: 

  /s/ Jill Jacobson

 

 

--------------------------------------------------------------------------------

 

 

Name: Jill Jacobson

 

 

Title: Vice President

 

 

 

 

INDYMAC HOME EQUITY MORTGAGE LOAN

 

 

ASSET-BACKED TRUST, SERIES 2006-H2

 

 

 

 

 

 

 

By: 

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

 

 

 

 

By: 

  /s/ Michele C. Harra

 

 

--------------------------------------------------------------------------------

 

 

Name: Michele C. Harra

 

 

Title: Financial Services Officer

 

 

 

 

DEUTSCHE BANK NATIONAL TRUST

 

 

COMPANY, solely as

 

 

Indenture Trustee

 

 

 

 

By: 

  /s/ Amy Stoddard

 

 

--------------------------------------------------------------------------------

 

 

Name: Amy Stoddard

 

 

Title: Authorized Signer

[Signature page to Insurance and Indemnity Agreement]

--------------------------------------------------------------------------------